Exhibit 10.1

 

 

 

 

Published CUSIP Number: ____________

CREDIT AGREEMENT

Dated as of November 13, 2008

among

ASHLAND INC.,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent,

THE BANK OF NOVA SCOTIA,

as Syndication Agent,

and

The Other Lenders Party Hereto

BANC OF AMERICA SECURITIES LLC and

THE BANK OF NOVA SCOTIA,

as Joint Lead Arrangers and Joint Book Managers

and

SUNTRUST BANK and

CITIBANK, N.A.,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page Article I    DEFINITIONS AND ACCOUNTING TERMS 1.01    Defined Terms
   1 1.02    Other Interpretive Provisions    38 1.03    Accounting Terms    38
1.04    Rounding    39 1.05    Times of Day    39 1.06    Letter of Credit
Amounts    39 1.07    Currency Equivalents Generally    39 Article II THE
COMMITMENTS AND CREDIT EXTENSIONS 2.01    The Loans    40 2.02    Borrowings,
Conversions and Continuations of Loans    41 2.03    Letters of Credit    43
2.04    [Reserved]    52 2.05    Prepayments    52 2.06    Termination or
Reduction of Commitments    56 2.07    Repayment of Loans    57 2.08    Interest
   59 2.09    Fees    60 2.10    Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate    60 2.11    Evidence of Debt    61 2.12   
Payments Generally; Administrative Agent’s Clawback    61 2.13    Sharing of
Payments by Lenders    63 Article III TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes    64 3.02    Illegality    68 3.03    Inability to Determine
Rates    69 3.04    Increased Costs; Reserves on Eurodollar Rate Loans    69
3.05    Compensation for Losses    71 3.06    Mitigation Obligations;
Replacement of Lenders    71 3.07    Survival    72 Article IV    CONDITIONS
PRECEDENT TO CREDIT EXTENSIONS    4.01    Conditions of Initial Credit Extension
   72

 

i



--------------------------------------------------------------------------------

4.02            Conditions to All Credit Extensions    78 Article V
REPRESENTATIONS AND WARRANTIES 5.01    Existence, Qualification and Power    79
5.02    Authorization; No Contravention    80 5.03    Governmental
Authorization; Other Consents    80 5.04    Binding Effect    80 5.05   
Financial Statements; No Material Adverse Effect    81 5.06    Litigation    82
5.07    No Default    82 5.08    Ownership of Property; Liens; Investments    82
5.09    Environmental Matters    83 5.10    Insurance    84 5.11    Taxes    84
5.12    ERISA Compliance    85 5.13    Subsidiaries; Equity Interests; Loan
Parties    86 5.14    Margin Regulations; Investment Company Act    86 5.15   
Disclosure    86 5.16    Compliance with Laws    87 5.17    Intellectual
Property; Licenses, Etc.    87 5.18    Solvency    87 5.19    Casualty, Etc.   
87 5.20    Labor Matters    87 5.21    Collateral Documents    88 5.22   
Reportable Transactions    89 Article VI AFFIRMATIVE COVENANTS 6.01    Financial
Statements    89 6.02    Certificates; Other Information    90 6.03    Notices
   93 6.04    Payment of Obligations    94 6.05    Preservation of Existence,
Etc.    94 6.06    Maintenance of Properties    94 6.07    Maintenance of
Insurance    95 6.08    Compliance with Laws    96 6.09    Books and Records   
96 6.10    Inspection Rights    96 6.11    Use of Proceeds    96 6.12   
Covenant to Guarantee Obligations and Give Security    96 6.13    Compliance
with Environmental Laws    98 6.14    Preparation of Environmental Reports    98
6.15    Further Assurances    99

 

ii



--------------------------------------------------------------------------------

6.16            Compliance with Terms of Leaseholds    100 6.17    Interest Rate
Hedging    100 6.18    Lien Searches    100 6.19    Material Contracts    101
6.20    Designation as Senior Debt    101 6.21    Post-Closing Collateral
Matters    101 Article VII    NEGATIVE COVENANTS    7.01    Liens    101 7.02   
Indebtedness    103 7.03    Investments    106 7.04    Fundamental Changes   
108 7.05    Dispositions    109 7.06    Restricted Payments    110 7.07   
Change in Nature of Business    111 7.08    Transactions with Affiliates    111
7.09    Burdensome Agreements    111 7.10    Use of Proceeds    112 7.11   
Financial Covenants    112 7.12    Capital Expenditures    113 7.13   
Amendments of Organization Documents    113 7.14    Accounting Changes    113
7.15    Prepayments, Etc. of Indebtedness    113 7.16    Amendment, Etc. of
Related Documents and Indebtedness    114 7.17    Foreign Holdcos    114 Article
VIII EVENTS OF DEFAULT AND REMEDIES 8.01    Events of Default    114 8.02   
Remedies upon Event of Default    117 8.03    Application of Funds    118
Article IX ADMINISTRATIVE AGENT 9.01    Appointment and Authority    119 9.02   
Rights as a Lender    120 9.03    Exculpatory Provisions    120 9.04    Reliance
by Administrative Agent    121 9.05    Delegation of Duties    121 9.06   
Resignation of Administrative Agent    121 9.07    Non-Reliance on
Administrative Agent and Other Lenders    122 9.08    No Other Duties, Etc.   
122 9.09    Administrative Agent May File Proofs of Claim    123

 

iii



--------------------------------------------------------------------------------

9.10            Collateral and Guaranty Matters    123 9.11    Secured Cash
Management Agreements and Secured Hedge Agreements    124 Article X
MISCELLANEOUS 10.01    Amendments, Etc.    125 10.02    Notices; Effectiveness;
Electronic Communications    127 10.03    No Waiver; Cumulative Remedies;
Enforcement    129 10.04    Expenses; Indemnity; Damage Waiver    130 10.05   
Payments Set Aside    131 10.06    Successors and Assigns    132 10.07   
Treatment of Certain Information; Confidentiality    136 10.08    Right of
Setoff    137 10.09    Interest Rate Limitation    137 10.10    Counterparts;
Integration; Effectiveness    137 10.11    Survival of Representations and
Warranties    138 10.12    Severability    138 10.13    Replacement of Lenders
   138 10.14    Governing Law; Jurisdiction; Etc.    139 10.15    WAIVER OF JURY
TRIAL    140 10.16    No Advisory or Fiduciary Responsibility    140 10.17   
Electronic Execution of Assignments and Certain Other Documents    140 10.18   
USA PATRIOT Act    141 SIGNATURES   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

2.01

   Commitments and Applicable Percentages

2.03(a)

   Existing Letters of Credit

4.01(a)(iii)(B)

   Pledge Agreements

4.01(a)(iii)(E)

   Leased Property

4.01(a)(ix)

   Local Counsel

5.05

   Supplement to Interim Financial Statements

5.06

   Litigation

5.08(b)

   Existing Liens

5.08(e)

   Existing Investments

5.09

   Environmental Matters

5.11

   Tax Sharing Agreements

5.20

   Labor Matters

6.11

   Refinancing Indebtedness

6.21

   Post-Closing Collateral Matters

7.02

   Existing Indebtedness

7.09

   Burdensome Agreements

10.02

   Administrative Agent’s Office, Account, Certain Addresses for Notices

EXHIBITS

Form of

 

A

   Committed Loan Notice

B-1

   Term Note

B-2

   Revolving Credit Note

C

   Compliance Certificate

D-1

   Assignment and Assumption

D-2

   Administrative Questionnaire

E

   Guaranty

F

   Security Agreement

G

   Mortgage

H-1

   Perfection Certificate

H-2

   Perfection Certificate Supplement

I-1

   Opinion Matters – Counsel to Loan Parties

I-2

   Opinion Matters – In-house Counsel

I-3

   Opinion Matters - Local Counsel to Loan Parties

J

   Receivables Intercreditor Agreement

K

   Notes/Bridge Rollover Loans and Exchange Notes Intercreditor Agreement

L

   Landlord Access Agreement

M

   Intercompany Note Subordination Agreement

N

   Report of Letter of Credit Information

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of November 13, 2008,
among ASHLAND INC., a Kentucky corporation (the “Borrower”), each lender from
time to time a party hereto (collectively, the “Lenders” and individually, a
“Lender”), BANK OF AMERICA, N.A., as Administrative Agent and THE BANK OF NOVA
SCOTIA, as Syndication Agent.

PRELIMINARY STATEMENTS:

Pursuant to the Agreement and Plan of Merger dated July 10, 2008 (including all
schedules and exhibits thereto, the “Merger Agreement”) among the Borrower,
Ashland Sub One Inc., a Delaware corporation and wholly-owned Subsidiary of the
Borrower (the “Merger Sub”), and Hercules Incorporated, a Delaware corporation
(the “Acquired Business”), Merger Sub will merge with and into the Acquired
Business (the “Merger”), with the Acquired Business surviving such merger as a
wholly-owned Subsidiary of the Borrower.

The Borrower has requested that (a) immediately upon the consummation of the
Merger, the Term Lenders lend to the Borrower up to $1,250,000,000 to pay to the
holders of the Acquired Business Stock (as hereinafter defined) the cash
consideration for their shares in the Merger, to pay transaction fees and
expenses, to consummate the Refinancing, to provide ongoing working capital and
for other general corporate purposes of the Borrower and its Subsidiaries and
(b) from time to time, the Revolving Credit Lenders make revolving credit loans
to the Borrower and the L/C Issuers issue letters of credit for the account of
the Borrower and its Subsidiaries.

In furtherance of the foregoing, the Borrower has requested that the Lenders
provide a term A loan facility, a term B loan facility and a revolving credit
facility, and the Lenders have indicated their willingness to lend and the L/C
Issuers have indicated its willingness to issue letters of credit, in each case,
on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquired Business” has the meaning specified in the Preliminary Statements.

“Acquired Business Stock” means the common stock, no par value, of the Acquired
Business.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Applicable Fee Rate” means, in respect of the Revolving Credit Facility,
(a) from the Funding Date to the date on which the Administrative Agent receives
a Compliance Certificate pursuant to Section 6.02(b) for the fiscal quarter
ending June 30, 2009, 1.00% per annum and (b) thereafter, the applicable
percentage per annum set forth in the far right column of the grid in the
definition of Applicable Rate determined by reference to the Consolidated
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(b).

Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered within three Business Days after the date when due in
accordance with such Section, then Pricing Level 3 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Fee Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A Facility represented by (i) on or prior to
the Funding Date, such Term A Lender’s Term A Commitment at such time and
(ii) thereafter, the principal amount of such Term A Lender’s Term A Loans at
such time, (b) in respect of the Term B Facility, with respect to any Term B
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Term B Facility represented by (i) on or prior to the Funding Date, such
Term B Lender’s Term B Commitment at such time and (ii) thereafter, the
principal amount of such Term B Lender’s Term B Loans at such time and (c) in
respect of the Revolving Credit Facility, with respect to any Revolving Credit
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time. If the commitment of each Revolving
Credit Lender to make Revolving Credit Loans and the obligation of the L/C
Issuers to make L/C Credit Extensions have been

 

-2-



--------------------------------------------------------------------------------

terminated pursuant to Section 8.02, or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Revolving Credit Lender in
respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

“Applicable Rate” means (a) in respect of the Term A Facility, the Revolving
Credit Facility and Letter of Credit Fees, (i) from the Funding Date to the date
on which the Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(b) for the fiscal quarter ending June 30, 2009, 2.50% per annum for
Base Rate Loans and 3.50% per annum for Eurodollar Rate Loans and Letter of
Credit Fees and (ii) thereafter, the applicable percentage per annum set forth
below determined by reference to the Consolidated Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(b):

 

Pricing
Level

  

Consolidated Leverage Ratio

   Eurodollar Rate
Loans/Letter of
Credit Fees     Base Rate
Loans     Applicable
Fee Rate   1    <1.75:1.00    2.75 %   1.75 %   0.80 % 2    ³1.75:1.00 but <
2.25:1.00    3.00 %   2.00 %   0.90 % 3    ³2.25:1.00 but < 2.75:1.00    3.25 %
  2.25 %   1.00 % 4    ³2.75:1.00 but < 3.50:1.00    3.50 %   2.50 %   1.00 % 5
   ³3.50:1.00    3.75 %   2.75 %   1.00 %

and (b) in respect of the Term B Facility, 3.00% per annum for Base Rate Loans
and 4.00% per annum for Eurodollar Rate Loans.

In the event that at or prior to 120 days after the Funding Date the Applicable
Rate for the Term B Facility is increased to a level more than 50 basis points
greater than the Applicable Rate for the Term A Facility and Revolving Credit
Facility, then the Applicable Rate for the Term A Facility and Revolving Credit
Facility shall be increased to the extent necessary such that the Applicable
Rate for the Term B Facility is equal to the Applicable Rate for the Term A
Facility and Revolving Loans plus 50 basis points (with corresponding changes at
each level of the pricing grid set forth above).

Any increase or decrease in the Applicable Rate in respect of the Term A
Facility and Revolving Credit Facility resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered within three Business Days after the date when due in accordance with
such Section, then Pricing Level 5 shall apply in respect of the Term A Facility
and the Revolving Credit Facility, in each case as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and in each case shall remain in effect until the date on which such
Compliance Certificate is delivered.

 

-3-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to any of the Term A
Facility, the Term B Facility or the Revolving Credit Facility, a Lender that
has a Commitment with respect to such Facility or holds a Term A Loan, a Term B
Loan or a Revolving Credit Loan, respectively, at such time and (b) with respect
to the Letter of Credit Sublimit, (i) the L/C Issuers and (ii) if any Letters of
Credit have been issued pursuant to Section 2.03(a), the Revolving Credit
Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Banc of America Securities LLC and The Bank of Nova Scotia,
each in their respective capacities as joint lead arranger and joint book
manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, but without duplication, (a) in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized Lease
and (c) all Synthetic Debt of such Person.

“Audited Financial Statements” means (a) the Borrower’s audited consolidated
balance sheet and the related consolidated statements of income or operations,
shareholders’ equity and cash flows, including the notes thereto, each for the
three fiscal years ended September 30, 2005, September 30, 2006 and
September 30, 2007 and (b) the Acquired Business’s audited consolidated balance
sheet and the related consolidated statements of income or operations,
shareholders’ equity and cash flows, including the notes thereto, each for the
three fiscal years ended December 31, 2005, December 31, 2006 and December 31,
2007.

 

-4-



--------------------------------------------------------------------------------

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Funding Date to the earliest of (i) the Business
Day prior to the Maturity Date for the Revolving Credit Facility, (ii) the date
of termination of the Revolving Credit Commitments pursuant to Section 2.06, and
(iii) the date of termination of the commitment of each Revolving Credit Lender
to make Revolving Credit Loans and of the obligation of each L/C Issuer to make
L/C Credit Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any date of determination and subject to Section 3.03, a
rate per annum equal to the highest of (a) the Federal Funds Rate plus 1/2 of
1%, (b) the rate of interest in effect for such day as publicly announced from
time to time by Bank of America as its “prime rate” and (c) the Eurodollar Rate
for an Interest Period of one month beginning on such day (or if such day is not
a Business Day, the immediately preceding Business Day) plus 1% per annum. The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.
Notwithstanding the foregoing, the Base Rate shall not be deemed to be less than
4.25% per annum.

“Base Rate Loan” means a Revolving Credit Loan, a Term A Loan or a Term B Loan
that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Term A Borrowing or a Term B
Borrowing, as the context may require.

“Bridge Facility” means the loans of the Borrower borrowed pursuant to the
Bridge Facility Documents (and including any rollover loans and exchange notes,
each of which (other than the Bridge Facility) may be secured pursuant to the
Notes/Bridge Rollover Loans and Exchange Notes Intercreditor Agreement, provided
for therein); provided to the extent secured, any Liens securing such rollover
loans or exchange notes shall be junior in priority to Liens in favor of the
Administrative Agent pursuant to the Notes/Bridge Rollover Loans and Exchange
Notes Intercreditor Agreement.

“Bridge Facility Documents” means any credit agreement among the Borrower, as
borrower, the guarantors party thereto and agent with respect to the Bridge
Facility and all other agreements, instruments and other documents entered into
by the Borrower relating such Bridge Facility or otherwise setting forth the
terms of the Bridge Facility.

 

-5-



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

“Capex Carryover Amount” has the meaning set forth in Section 7.12.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations). For purposes of this definition, the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time or the amount of such insurance proceeds, as the
case may be.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Capital Expenditure” means a Capital Expenditure that is not made (a) by
means of a Capitalized Lease or (b) with the proceeds of Indebtedness that are
not the proceeds of Revolving Credit Loans.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means any of the following:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 90 days from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof;

 

-6-



--------------------------------------------------------------------------------

(d) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition; and

(e) in the case of any Foreign Subsidiary, investments denominated in the
currency of the jurisdiction in which such Subsidiary is organized or has its
principal place of business which are similar to the items specified in
subsections (a) through (d) of this definition made in the ordinary course of
business.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender, in its capacity as a party to a Cash Management Agreement.

“Castings Solutions Business” means the business of supplying consumables (such
as binders, coatings, additives, filters and sleeves) to the metal castings
industry and related businesses as currently operated by the Borrower’s Castings
Solutions business unit.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable

 

-7-



--------------------------------------------------------------------------------

immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 35% or more of the equity securities of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully-diluted basis (and taking into account all such
securities that such “person” or “group” has the right to acquire pursuant to
any option right); or

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors on
behalf of or at the direction of the board of directors); or

(c) a “change of control” or any comparable term under, and as defined in, the
Senior Notes Documents, Bridge Facility or other Indebtedness exceeding the
Threshold Amount shall have occurred.

“Closing Date Acquired Business Material Adverse Effect” means any change,
effect, event, occurrence, state of facts or development (an “Event”) that
materially adversely affects the business, financial condition, or annual
results of operations of the Acquired Business and its Subsidiaries (as defined
in the Merger Agreement), taken as a whole; provided, however, that a “Closing
Date Acquired Business Material Adverse Effect” shall not include any Events
directly or indirectly resulting from: (i) changes or conditions generally
affecting the businesses or industries in which the Acquired Business and its
Subsidiaries operate, to the extent such changes or conditions do not materially
and disproportionately impact the Acquired Business and its Subsidiaries, taken
as a whole, (ii) changes or conditions in U.S., European, Asian or Latin
American or global, international, or general economic, regulatory, or political
conditions (including calamities, the outbreak or escalation of hostilities or
acts of war or terrorism), to the extent such conditions do not materially and
disproportionately impact the Acquired Business and its Subsidiaries, taken as a
whole, (iii) changes or conditions generally affecting the financial, securities
or credit markets, (iv) any failure, in and of itself, by the Acquired Business
to meet any projections, forecasts, revenue or earnings estimates for any period
ending on or after July 10, 2008 (it being understood that the facts or
occurrences giving rise to or contributing to such failure that are not
otherwise excludable may be deemed to constitute, or be taken into account in
determining whether there has been or will be, a Closing Date Acquired Business
Material Adverse Effect), (v) the public announcement, pendency, execution,
delivery or existence of the Merger Agreement, Merger and the other
Transactions, including the Acquired Business’s compliance

 

-8-



--------------------------------------------------------------------------------

with the Merger Agreement and the impact of the Merger Agreement, the Merger and
the other Transactions on the relationships of the Acquired Business with its
employees, independent contractors, customers, suppliers, licensors, licensees,
distributors, Governmental Entities (as defined in the Merger Agreement) and
other third parties with whom the Acquired Business has business dealings,
(vi) changes in GAAP (as defined in the Merger Agreement), Applicable Law (as
defined in the Merger Agreement) or accounting standards (or interpretations
thereof) or accounting estimates of existing contingent liabilities under GAAP,
(vii) any changes in the market price or trading volume of the Acquired Business
Common Stock (as defined in the Merger Agreement) (it being understood that the
facts or occurrences giving rise to or contributing to such changes in market
price or trading volume that are not otherwise excludable may be deemed to
constitute, or be taken into account in determining whether there has been or
will be, a Closing Date Acquired Business Material Adverse Effect), (viii) any
litigation arising from allegations of a breach of fiduciary duty relating to
the Merger Agreement or the Merger and the other Transactions or (ix) changes in
any analyst’s recommendations, any corporate default or equivalent credit
ratings (whether by Moody’s, S&P’s or other recognized credit rating agencies)
or any other recommendations or ratings as to the Acquired Business or its
Subsidiaries (including, in and of itself, any failure to meet analyst
projections).

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Pledged Collateral,” “Mortgaged Property,” and
“Trust Property” referred to in the Collateral Documents and all of the other
property that is or is intended under the terms of the Collateral Documents to
be subject to Liens in favor of the Administrative Agent for the benefit of the
Secured Parties.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, the Receivables Intercreditor Agreement, the Notes/Bridge Rollover
Loans and Exchange Notes Intercreditor Agreement, each of the other mortgages,
collateral assignments, security agreements, pledge agreements or other similar
agreements delivered to the Administrative Agent pursuant to the other
Collateral Documents, Section 6.12 or 6.15, in accordance with applicable local
or foreign law to grant a valid, perfected security interest in any property as
collateral for the Secured Obligations (as defined in the Security Agreement),
and each of the other agreements, instruments or documents that creates or
purports to create a security interest or Lien in favor of the Administrative
Agent for the benefit of the Secured Parties.

“Commitment” means a Term A Commitment, a Term B Commitment or a Revolving
Credit Commitment, as the context may require.

“Commitment Letter” means the commitment letter agreement, dated July 10, 2008,
among the Borrower, the Administrative Agent, the Arrangers and Banc of America
Bridge LLC.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

 

-9-



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Concurrent Trade Receivables Facility” means the transaction contemplated by
(i) the Sale Agreement, at present intended to be effective on the Funding Date,
by and between the Borrower and each other entity party thereto from time to
time as an originator, as originators, and CVG Capital II LLC, a Delaware
limited liability company (the “SPE”), as purchaser and (ii) the Transfer and
Administration Agreement, also at present intended to be effective on the
Funding Date, by and among the SPE, the Borrower, as originator and initial
servicer, various financial institutions and related parties including certain
asset-backed commercial paper conduits, the managing agents named therein, the
administrators named therein, the letter of credit issuers named therein, and
Bank of America, as agent for various secured parties, in each case, as amended,
modified, supplemented or amended and restated from time to time, as set forth
in drafts delivered to the Arrangers prior to the Signing Date and as thereafter
modified with the consent of the Arrangers.

“Consolidated Current Assets” means, at any date of determination, the total
assets of the Borrower and its Subsidiaries on a consolidated basis which may
properly be classified as current assets in conformity with GAAP, excluding cash
and Cash Equivalents.

“Consolidated Current Liabilities” means, at any date of determination, the
total liabilities of the Borrower and its Subsidiaries on a consolidated basis
which may properly be classified as current liabilities in conformity with GAAP.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income for the most recently completed Measurement Period plus
(a) proceeds of business interruption insurance, but only to the extent not
included in Consolidated Net Income and, plus (b) the following to the extent
deducted in calculating such Consolidated Net Income, but without duplication:
(i) Consolidated Interest Charges, (ii) the provision for Federal, state, local
and foreign income taxes payable, (iii) depreciation and amortization expense,
(iv) asset impairment charges, (v) Indebtedness extinguishment charges,
(vi) expenses reimbursed by third parties, such as insurance, (vii) fees and
expenses incurred in connection with the Transaction and the Concurrent Trade
Receivables Facility that are expensed, (viii) restructuring and integration
charges not to exceed $40,000,000 in any fiscal year up to and including the
fiscal year period ending September 30, 2011 and not to exceed $80,000,000 in
the aggregate during the three fiscal year period ending September 30, 2011 (and
such amounts may be included pursuant to this clause (b) in the calculation of
Consolidated EBITDA for any Measurement Period after September 30, 2011 that
includes one or more quarters prior to September 30, 2011 in which such charges
were incurred), (ix) non-cash stock option expense, and (x) other non-recurring
expenses or losses reducing such Consolidated Net Income which do not represent
a cash item in such period or any future period (in each case of or by the
Borrower and its Subsidiaries for such Measurement Period), and minus (c) the
following to the extent included in calculating such Consolidated Net Income,
but without duplication: (i) Federal, state, local and foreign income tax
credits and (ii) all non-cash gains or other items increasing Consolidated Net
Income (in each case of or by the Borrower and its Subsidiaries for such
Measurement Period). For all purposes hereunder, Consolidated EBITDA shall be
calculated on a Pro Forma Basis unless otherwise specified. Notwithstanding the
foregoing, Consolidated EBITDA for the fiscal quarter ended (i) December 31,
2007 shall be $175,000,000, (ii) March 31, 2008 shall be $204,000,000,
(iii) June 30, 2008 shall be $241,000,000 and (iv) September 30, 2008 shall be
$193,000,000.

 

-10-



--------------------------------------------------------------------------------

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) Consolidated EBITDA, less the aggregate amount of all Cash
Capital Expenditures to (b) Consolidated Fixed Charges, in each case for the
most recently completed (or then ending) Measurement Period.

“Consolidated Fixed Charges” means, for any Measurement Period, the sum of
(i) Consolidated Interest Charges, (ii) the aggregate principal amount of all
regularly scheduled principal payments or redemptions or similar acquisitions
for value of the Term A Loans and the Term B Loans (which, by way of
clarification and not limitation, shall not be deemed to include prepayments),
but excluding any such payments to the extent refinanced through the incurrence
of additional Indebtedness otherwise expressly permitted under Section 7.02, and
(iii) the aggregate amount of all Restricted Payments, in each case, of or by
the Borrower and its Subsidiaries on a consolidated basis for the most recently
completed fiscal quarter times four. For all purposes hereunder, Consolidated
Fixed Charges shall be calculated on a Pro Forma Basis unless otherwise
specified.

“Consolidated Indebtedness” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the sum of, without
duplication (a) the outstanding principal amount of all obligations (as
calculated under GAAP), whether current or long-term, for borrowed money
(including Obligations in respect of the Loans hereunder), reimbursement
obligations for amounts drawn under letters of credit and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under bankers’ acceptances and bank guaranties, (d) all obligations in
respect of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business), (e) all Attributable
Indebtedness, (f) without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than the Borrower or any Subsidiary, and (g) all Indebtedness
of the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation, limited
liability company or other entity the obligations of which are not, by operation
of law, the joint or several obligations of the holders of its Equity Interests)
in which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary. For all purposes hereunder, Consolidated Indebtedness shall (i) be
calculated on a Pro Forma Basis unless otherwise specified and (ii) shall not
include the Defeased Debt.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period, but excluding
(i) Indebtedness extinguishment charges and (ii) fees and

 

-11-



--------------------------------------------------------------------------------

expenses, original issue discount and upfront fees incurred on or before the
Funding Date in connection with the Transaction and original issue discount,
upfront fees, closing fees and similar fees incurred after the Funding Date in
connection with the Bridge Facility (including rollover notes and exchange
notes). Notwithstanding the foregoing, Consolidated Interest Charges for the
fiscal quarter ended (i) December 31, 2007 shall be $47,000,000, (ii) March 31,
2008 shall be $47,000,000, (iii) June 30, 2008 shall be $47,000,000, and
(iv) September 30, 2008 shall be $47,000,000.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Indebtedness as of such date to (b) Consolidated EBITDA of
the Borrower and its Subsidiaries on a consolidated basis for the most recently
completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary during such Measurement Period, except that the
Borrower’s equity in any net loss of any such Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income, (c) any income
(or loss) for such Measurement Period of any Person if such Person is not a
Subsidiary, except that the Borrower’s equity in the net income of any such
Person for such Measurement Period shall be included in Consolidated Net Income
up to the aggregate amount of cash actually distributed by such Person during
such Measurement Period to the Borrower or a Subsidiary as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to the Borrower as described in clause (b) of this proviso), (d) any gain
or loss realized as a result of the cumulative effect of a change in accounting
principles, (e) any capital loss suffered as a result of the sale of auction
rate securities held by the Borrower or any Subsidiary on the Funding Date and
(f) net obligations under Swap Contracts terminated on or about the Funding
Date.

“Consolidated Net Worth” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, Shareholders’ Equity of
the Borrower and its Subsidiaries on that date.

“Consolidated Total Assets” means, at any date of determination, the total
assets of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP.

“Consolidated Working Capital” means, at any date of determination, (a) the
Consolidated Current Assets as of such date minus (b) the Consolidated Current
Liabilities as of such date (excluding the current portion of Long-Term Debt).
Consolidated Working Capital at any date may be a positive or negative number.

 

-12-



--------------------------------------------------------------------------------

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing or (b) an L/C
Credit Extension.

“Credit Transaction” means, collectively, (a) the issuance and sale of the
Senior Notes or entering into of the Bridge Facility, (b) the entering into by
the Loan Parties and their applicable Subsidiaries of the Loan Documents, the
Senior Notes Documents, the Bridge Facility Documents and the Related Documents
to which they are or are intended to be a party, (c) the Refinancing and (d) the
payment of the fees and expenses incurred in connection with the consummation of
the foregoing.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Debt Rating” means a rating of the Borrower’s senior secured long-term debt;
provided that if a Debt Rating by a Rating Agency is required to be at or above
a specified level and such Rating Agency shall have changed its system of
classifications after the Signing Date, the requirement will be met if the Debt
Rating by such Rating Agency is at or above the new rating that most closely
corresponds to the specified level under the old rating system; and provided
further that the Debt Rating in effect on any date is that in effect at the
close of business on such date.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Loans
or Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Rate if applicable to Base Rate Loans under the Revolving
Credit Facility plus (iii) 2% per annum; (b) when used with respect to a Loan,
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum and (c) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

 

-13-



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans, participations in L/C Obligations,
(b) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute, or (c) has
become or has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.

“Defeased Debt” means (a) the Indebtedness of the Borrower ($5,000,000 as of
June 30, 2008) for its 9.35% medium-term notes due 2019 that is the subject of a
covenant defeasance pursuant to Section 4.03 of the indenture therefor dated
August 15, 1989, as amended and restated as of August 15, 1990, (b) the
Indebtedness of the Borrower ($8,500,000 as of June 30, 2008) for its 8.38%
medium-term notes due 2015 that is the subject of a covenant defeasance pursuant
to Section 4.03 of the indenture therefor dated August 15, 1989, as amended and
restated as of August 15, 1990, and (c) the Indebtedness of the Borrower
($17,105,000 as of June 30, 2008) for its 6.86% medium-term notes due 2009 that
is the subject of a covenant defeasance pursuant to Section 4.03 of the
indenture therefor dated August 15, 1989, as amended and restated as of
August 15, 1990.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests) pursuant
to a sinking fund or otherwise, (ii) is redeemable at the option of the holder
thereof (other than solely for Equity Interests which are not otherwise
Disqualified Equity Interests) in whole or in part, (iii) provides for scheduled
payments of dividends to be made in cash, or (iv) is or becomes convertible into
or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case prior to the date that is
91 days after the Maturity Date with respect to the Term B Facility, except, in
the cases of clauses (i) and (ii), if as a result of a change of control or
asset sale, but only if any rights of the holders thereof upon the occurrence of
such change of control or asset sale are subject to the prior payment in full of
all Obligations (other than contingent indemnification obligations), the
cancellation or expiration of all Letters of Credit and the termination of the
Aggregate Commitments.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

 

-14-



--------------------------------------------------------------------------------

“Environment” means ambient air, indoor air, surface water, groundwater, land
surface and subsurface strata and natural resources such as wetlands, flora and
fauna.

“Environmental Audit” has the meaning specified in Section 6.14(c).

“Environmental Claim” has the meaning specified in Section 5.09(a)(iv).

“Environmental Laws” means the common law and any and all Federal, state, local,
and foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, licenses, agreements or governmental restrictions relating to
pollution or the protection of the Environment or human health (to the extent
related to exposure to Hazardous Materials) or the generation, handling, use,
storage, treatment, transport, Release or threat of Release of any Hazardous
Materials, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage or treatment of any Hazardous Materials, (c) exposure to
any Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower or any Subsidiary within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower, any Subsidiary or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in

 

-15-



--------------------------------------------------------------------------------

Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Borrower, any Subsidiary or any ERISA Affiliate from a
Multiemployer Plan, the receipt by the Borrower, any Subsidiary or any ERISA
Affiliate of any notice concerning the imposition of withdrawal liability (as
defined in Part 1 of Subtitle E of Title IV of ERISA) or notification that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization;
(d) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) with respect to a
Pension Plan, the failure to satisfy the minimum funding standard of Section 412
of the Code, (g) the failure to make by its due date a required contribution
under Section 412(m) of the Code (or Section 430(j) of the Code, as amended by
the Pension Protection Act of 2006) with respect to any Pension Plan or the
failure to make any required contribution to a Multiemployer Plan; (h) the
occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which could result in
liability to the Borrower or any of the Subsidiary; or (i) the imposition by the
PBGC of any liability under Title IV of ERISA, other than for PBGC premiums due
but not delinquent under Section 4007 of ERISA, upon the Borrower, any
Subsidiary or any ERISA Affiliate.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
Notwithstanding the foregoing, the Eurodollar Rate shall not be deemed to be
less than 3.25% per annum.

“Eurodollar Rate Loan” means a Revolving Credit Loan, a Term A Loan or a Term B
Loan that bears interest at a rate based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess (if
any) of (a) the sum of (i) Consolidated EBITDA for such fiscal year and (ii) the
Consolidated Working Capital Adjustment over (b) the sum (for such fiscal year)
of, but without duplication, (i) Consolidated Interest Charges actually paid in
cash by the Borrower and its Subsidiaries, (ii) scheduled principal repayments,
to the extent actually made, of Term Loans pursuant to

 

-16-



--------------------------------------------------------------------------------

Section 2.07, of Attributable Indebtedness and of other Indebtedness permitted
under Section 7.02, (iii) all income taxes actually paid in cash by the Borrower
and its Subsidiaries, (iv) Capital Expenditures actually made by the Borrower
and its Subsidiaries in such fiscal year and (v) the Capex Carryover Amount for
such fiscal year.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party hereunder, (a) taxes imposed on or measured
by its net income (however denominated), and franchise, capital, gross receipts
or net worth taxes imposed on it in lieu of net income taxes (other than any
such gross receipts taxes that are withholding taxes), by a jurisdiction (or any
political subdivision thereof) as a result of a present or former connection
between such recipient and the jurisdiction imposing such taxes (other than any
such connections arising solely from such recipient having executed, delivered,
or become a party to, performed its obligations or received payments under,
received or perfected a security interest under, or enforced any Loan
Documents), (b) any branch profits taxes or any similar tax imposed by a
jurisdiction described in clause (a), (c) any backup withholding tax that is
required by the Code to be withheld from amounts payable to a Lender, L/C Issuer
or other recipient that has failed to comply with Section 3.01(e), and (d) in
the case of a Foreign Lender or L/C Issuer or other recipient (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any United
States federal withholding tax that (i) is required to be imposed on amounts
payable to such Foreign Lender, L/C Issuer or other recipient pursuant to the
Laws in force at the time such Foreign Lender ,L/C Issuer or other recipient
becomes a party hereto (or designates a new Lending Office), except to the
extent that such Foreign Lender, L/C Issuer or other recipient (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01(a)(2), or (ii) is attributable to
such Foreign Lender’s, L/C Issuer’s or other recipient’s failure or inability
(other than as a result of a Change in Law) to comply with Section 3.01(e).

“Existing Borrower Credit Agreement” means that certain Credit Agreement dated
as of April 9, 2007 among the Borrower, The Bank of Nova Scotia, as agent, and a
syndicate of lenders.

“Existing Acquired Business Credit Agreement” means that certain Credit
Agreement dated as of April 8, 2004, as amended from time to time prior to the
Signing Date, among the Acquired Business, Credit Suisse First Boston, as agent,
and a syndicate of lenders.

“Existing Credit Agreements” means the Existing Borrower Credit Agreement and
the Existing Acquired Business Credit Agreement.

“Existing Letters of Credit” means the letters of credit listed on Schedule
2.03(a).

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), casualty
payments, indemnity payments and any purchase price adjustments not

 

-17-



--------------------------------------------------------------------------------

received in the ordinary course of business; provided, however, that an
Extraordinary Receipt shall not include cash receipts from proceeds of
insurance, condemnation awards (or payments in lieu thereof) or indemnity
payments to the extent that such proceeds, awards or payments (a) in respect of
loss or damage to equipment, fixed assets or real property are applied (or in
respect of which expenditures were previously incurred) to replace or repair the
equipment, fixed assets or real property in respect of which such proceeds were
received in accordance with the terms of Section 2.05(b)(iv), (b) are received
by any Person in respect of any third party claim against such Person and
applied to pay (or to reimburse such Person for its prior payment of) such claim
and the costs and expenses of such Person with respect thereto, (c) are matched
to an expense, including asbestos and environmental claim insurance and
indemnity payments or (d) are otherwise attributable to insurance settlements in
respect of potential asbestos or environmental liabilities (provided that the
proceeds of such settlements will be used to satisfy asbestos and environmental
liabilities).

“Facility” means the Term A Facility, the Term B Facility or the Revolving
Credit Facility, as the context may require.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the amended and restated fee letter agreement, dated on or
about the Funding Date, among the Borrower, the Administrative Agent, the
Arrangers and Banc of America Bridge LLC.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 5.12(d).

“Foreign Holdco” means Ashland International Holdings, Inc., Valvoline
International, Inc., Hercules Paper Holdings, Inc., AshOne C.V., Hercules
Investments Sarl and any Subsidiary substantially all business and purpose of
which is the holding of stock of Subsidiaries that are CFCs (which shall be
indicated as a “Foreign Holdco” on a Perfection Certificate Supplement, when
required to be delivered), in all cases meeting the requirements of
Section 7.17.

 

-18-



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender (including such a Lender when acting in the
capacity of an L/C Issuer) that is not a United States person as that term is
defined in Section 7701(a)(3) of the Code.

“Foreign Plan” has the meaning specified in Section 5.12(d).

“Foreign Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction outside the United States of America.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funding Date” means the first date all of the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01, but in no
event later than December 31, 2008.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Governmental Real Property Disclosure Requirements” means any Requirement of
Law or any Governmental Authority requiring notification to the buyer, lessee,
mortgagee, assignee or other transferee of any real property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any real
property, facility, establishment or business, of the actual or threatened
presence or release in or into the environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the real property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,

 

-19-



--------------------------------------------------------------------------------

(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, the Subsidiaries of the Borrower listed on
Schedule 1(a) of the Perfection Certificate (excluding any joint venture and any
Subsidiary that is a Special Purpose Finance Subsidiary, Immaterial Subsidiary
or CFC and noted as such on Schedule 1(a) of the Perfection Certificate) and
each other Subsidiary of the Borrower that shall be required to execute and
deliver a guaranty or guaranty supplement pursuant to Section 6.12.

“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Secured Parties, substantially in the form of Exhibit E, together with each
other guaranty and guaranty supplement delivered pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all other substances, wastes, pollutants, chemicals, compounds, materials,
or contaminants of any nature and in any form, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls and radon gas regulated pursuant to, or which can give rise to
liability under, any Environmental Law; provided, however, that with respect to
representations and warranties relating to the Acquired Business or its
Subsidiaries on or before the Funding Date, “Hazardous Materials” means (a) any
petroleum or petroleum products, explosive or radioactive materials or wastes,
asbestos in any form, dioxin, urea formaldehyde foam insulation and
polychlorinated biphenyls; and (b) any other chemical, material, substance or
waste that in relevant form or concentration is prohibited, limited or regulated
or otherwise creates liability under any Environmental Law.

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender, in
its capacity as a party to a Swap Contract required or permitted under Article
VI or VII.

“Immaterial Subsidiary” means as of any date of determination (which, until the
determination as of December 31, 2008 pursuant to Section 6.12(b), shall be
calculated as of the nine-month period ending June 30, 2008), any Subsidiary
that, together with its Subsidiaries on a consolidated basis, during the twelve
months preceding such date of determination accounts for (or

 

-20-



--------------------------------------------------------------------------------

to which may be attributed) 2.5% or less of the net income or assets (determined
on a consolidated basis) of the Borrower and its Subsidiaries; provided that the
aggregate consolidated net income or assets for all Immaterial Subsidiaries
shall not at any time exceed 5.0% of the total net income or assets of the
Borrower and its Subsidiaries; provided, further, that such Subsidiary is
indicated as an “Immaterial Subsidiary” on Schedule 1(a) of the Perfection
Certificate or Perfection Certificate Supplement, when required to be delivered.

“Impacted Lender” has the meaning specified in Section 2.03(a)(iii)(F).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 60 days after the date on which such
trade account was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person, all Synthetic Debt of such Person and all
obligations of such Person under Permitted Receivables Facilities;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, limited liability company or other entity the
obligations of which are not, by operation of law, the joint or several

 

-21-



--------------------------------------------------------------------------------

obligations of the holders of its Equity Interests) in which such Person is a
general partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. Notwithstanding the foregoing, the principal amount outstanding at
any time of any Indebtedness issued with original issue discount shall be the
principal amount of such Indebtedness less the remaining unamortized portion of
the original issue discount of such Indebtedness at such time as determined in
conformity with GAAP, but such Indebtedness shall be deemed incurred only as of
the date of original issuance thereof.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Insurance Policies” means the insurance policies and coverages required to be
maintained by each Loan Party which is an owner of Mortgaged Property with
respect to the applicable Mortgaged Property pursuant to Section 6.07 and all
renewals and extensions thereof.

“Insurance Requirements” means, collectively, all provisions of the Insurance
Policies and all requirements of the issuer of any of the Insurance Policies.

“Intercompany Note Subordination Agreement” means a subordination agreement
substantially in the form of Exhibit M or any other form approved by the
Administrative Agent.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date
of the Facility under which such Loan was made.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

-22-



--------------------------------------------------------------------------------

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.

“Landlord Access Agreement” means a Landlord Access Agreement, substantially in
the form of Exhibit L, or such other form as may reasonably be acceptable to the
Administrative Agent.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

-23-



--------------------------------------------------------------------------------

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America with respect to up to $100,000,000 in face
amount of Letters of Credit or pursuant to a separate agreement between such L/C
Issuer and the Borrower, The Bank of Nova Scotia with respect to up to
$100,000,000 in face amount of Letters of Credit or pursuant to a separate
agreement between such L/C Issuer and the Borrower, and any other Lenders (or an
Affiliate thereof) designated by the Borrower from time to time (with the
consent of such Lender or Affiliate) and reasonably acceptable to the
Administrative Agent, in such Lender’s or Affiliate’s capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder; provided that any L/C Issuer may agree to be an L/C Issuer with
respect to up to a face amount of Letters of Credit less than the Letter of
Credit Sublimit or pursuant to a separate agreement between such L/C Issuer and
the Borrower.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $200,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

 

-24-



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letter, (f) each Issuer
Document, (g) the Receivables Intercreditor Agreement and (h) the Notes/Bridge
Rollover Loans and Exchange Notes Intercreditor Agreement.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Long-Term Debt” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or of the ability of any Loan Party to perform its obligations under
any Loan Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party.

“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.

“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
date that is five years after the Funding Date, (b) with respect to the Term A
Facility, the date that is five years after the Funding Date, and (c) with
respect to the Term B Facility, the date that is five and one-half years after
the Funding Date; provided, however, that, in each case, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.

“Merger” has the meaning specified in the Preliminary Statements.

“Merger Agreement” has the meaning specified in the Preliminary Statements.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” has the meaning specified in Section 4.01(a)(v).

“Mortgage Policy” has the meaning specified in Section 4.01(a)(v)(B).

 

-25-



--------------------------------------------------------------------------------

“Mortgaged Property” means (a) each real property identified as a Mortgaged
Property on Schedule 7(a) to the Perfection Certificate and (b) each real
property, if any, which shall be subject to a mortgage delivered after the
Funding Date pursuant to Section 6.12.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower, any Subsidiary or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by the Borrower or any of its Subsidiaries,
or any Extraordinary Receipt received or paid to the account of the Borrower or
any of its Subsidiaries, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such transaction (including any cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (B) the reasonable and customary (or reasonably necessary)
out-of-pocket expenses (including, without limitation, attorneys’ fees) incurred
by the Borrower or such Subsidiary in connection with such transaction and
(C) income taxes reasonably estimated to be actually payable within two years of
the date of the relevant transaction as a result of any gain recognized in
connection therewith; provided that, if the amount of any estimated taxes
pursuant to subclause (C) exceeds the amount of taxes actually required to be
paid in cash in respect of such Disposition, the aggregate amount of such excess
shall constitute Net Cash Proceeds; and

(b) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any of its Subsidiaries, the excess of (i) the sum of the cash and
Cash Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary (or
reasonably necessary) out-of-pocket expenses (including, without limitation,
attorneys’ fees), incurred by the Borrower or such Subsidiary in connection
therewith.

“Note” means a Term A Note, a Term B Note or a Revolving Credit Note, as the
context may require.

“Notes/Bridge Rollover Loans and Exchange Notes Intercreditor Agreement” means
an Intercreditor Agreement by and between the Administrative Agent and the
trustee party to the indenture under which the Senior Notes are issued or an
Intercreditor Agreement by and between the Administrative Agent and the agent
party to the Bridge Facility Documents in connection with rollover loans or
exchange notes, substantially in the form of Exhibit K, with such changes as may
be satisfactory to the Administrative Agent in its sole discretion, as it may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

 

-26-



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to Term Loans and Revolving Credit
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Term Loans and
Revolving Credit Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Perfection Certificate” means a certificate in the form of Exhibit H-1 or any
other form approved by the Administrative Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

“Perfection Certificate Supplement” means a certificate supplement in the form
of Exhibit H-2 or any other form approved by the Administrative Agent.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower, any
Subsidiary or any ERISA Affiliate or to

 

-27-



--------------------------------------------------------------------------------

which the Borrower, any Subsidiary or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Permitted Additional Senior Notes” means up to $250,000,000 aggregate principal
amount of additional Senior Notes issued under the Senior Notes Documents after
the Funding Date and after (i) the Bridge Facility is not outstanding and (ii) a
successful syndication (as defined in the Fee Letter) of the Term B Loans and
Term B Commitments.

“Permitted Encumbrances” has the meaning specified in the Mortgages.

“Permitted Receivables Facilities” means, collectively, (a) the Concurrent Trade
Receivables Facilities; (b) any successor trade receivables facility which
refinances and replaces all or part of the Concurrent Trade Receivables
Facility; or (c) any one or more other receivables financings of the Borrower or
any Subsidiary thereof in which the Borrower or such Subsidiary sells, conveys
or otherwise contributes Permitted Securitization Transferred Assets to a
Special Purpose Financing Subsidiary, which Special Purpose Financing Subsidiary
then (i) sells (as determined in accordance with GAAP) any such Permitted
Securitization Transferred Assets (or an interest therein) to one or more
Receivables Financiers, (ii) borrows from such Receivables Financiers and
secures such borrowings by a pledge of such Permitted Securitization Transferred
Assets or (iii) otherwise finances its acquisition of such Permitted
Securitization Transferred Assets and, in connection therewith, conveys an
interest in such Permitted Securitization Transferred Assets (and possibly all
of the Special Purpose Financing Subsidiary’s property and assets) to the
Receivables Financiers; provided that (1) such receivables financing shall not
involve any recourse to the Borrower or any of its other Subsidiaries (other
than the Special Purpose Financing Subsidiary) for any reason other than
(A) repurchases of non-eligible receivables and related assets, (B) customary
indemnifications (which shall in no event include indemnification for credit
losses on Permitted Securitization Transferred Assets sold to the Special
Purpose Financing Subsidiary) and (C) a customary limited recourse guaranty by
the Borrower of the obligations of any Subsidiary thereof becoming an originator
under such Permitted Receivables Facility delivered in favor of the Special
Purpose Financing Subsidiary, (2) for any Permitted Receivables Facility other
than the Concurrent Trade Receivables Facility, the Administrative Agent shall
be reasonably satisfied with the structure of and documentation for any such
transaction and that the terms of such transaction, including the discount at
which receivables are sold, the term of the commitment of the Receivables
Financier thereunder and any termination events, shall be (in the good faith
understanding of the Administrative Agent) consistent with those prevailing in
the market for similar transactions involving a receivables originator/servicer
of similar credit quality and a receivables pool of similar characteristics,
(3) the Administrative Agent shall have received evidence to its satisfaction
that it shall have a first priority perfected pledge in the Equity Interests of
the Special Purpose Financing Subsidiary and any subordinated note delivered by
the Special Purpose Financing Subsidiary to the Borrower, and (4) the
documentation for such transaction shall not be amended or modified in any
material respect without the prior written approval of the Administrative Agent.

 

-28-



--------------------------------------------------------------------------------

“Permitted Securitization Transferred Assets” means, with respect to the
Borrower or any Subsidiary (other than a Special Purpose Finance Subsidiary),
the Borrower’s or such Subsidiary’s accounts receivable, notes receivable or
residuals, together with certain assets relating thereto (including, without
limitation, any deposit accounts receiving collection on such receivables) and
the right to collections thereon.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or any Subsidiary or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pledged Collateral” has the meaning specified in Section 2.1 of the Security
Agreement.

“Pro Forma Basis” means, with respect to any calculation or determination for
the Borrower for any Measurement Period, that in making such calculation or
determination on the specified date of determination (the “Determination Date”):

(a) pro forma effect will be given to any Indebtedness incurred by the Borrower
or any of its Subsidiaries (including by assumption of then outstanding
Indebtedness or by a Person becoming a Subsidiary) (“Incurred”) after the
beginning of the Measurement Period and on or before the Determination Date to
the extent the Indebtedness is outstanding or is to be Incurred on the
Determination Date, as if such Indebtedness had been Incurred on the first day
of the Measurement Period;

(b) pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the Determination Date
(taking into account any Swap Contract applicable to the Indebtedness) had been
the applicable rate for the entire reference period;

(c) Consolidated Fixed Charges related to any Indebtedness no longer outstanding
or to be repaid or redeemed on the Determination Date, except for Consolidated
Interest Charges accrued during the reference period under a revolving credit to
the extent of the commitment thereunder (or under any successor revolving
credit) in effect on the Determination Date, will be excluded as if such
Indebtedness was no longer outstanding or was repaid or redeemed on the first
day of the Measurement Period; and

(d) pro forma effect will be given (other than for purposes of calculating
Excess Cash Flow) to (1) the acquisition or disposition of companies, divisions
or lines of businesses by the Borrower and its Subsidiaries, including any
acquisition or disposition of a company, division or line of business since the
beginning of the reference period by a Person that became a Subsidiary after the
beginning of the Measurement Period, and (2) the discontinuation of any
discontinued operations but, in the case of Consolidated Fixed Charges, only to
the extent that the obligations giving rise to Consolidated Fixed Charges will
not be obligations of the Borrower or any Subsidiary following the Determination
Date that have occurred since the beginning of the Measurement Period and before
the

 

-29-



--------------------------------------------------------------------------------

Determination Date as if such events had occurred, and, in the case of any
disposition, the proceeds thereof applied, on the first day of the Measurement
Period. To the extent that pro forma effect is to be given to an acquisition or
disposition of a company, division or line of business, the pro forma
calculation will be based upon the most recent four full fiscal quarters for
which the relevant financial information is available.

“Proposed Castings Joint Venture Transaction” means that series of transactions
pursuant to which the Borrower and certain of its Subsidiaries will transfer the
Castings Solutions Business, including its interests in
Ashland-Südchemie-Kernfest GmbH and Ashland-Avébène S.A.S. representing no more
than $36 million of EBITDA for the 12-month period ended September 30, 2008 and
$184 million of tangible assets as of September 30, 2008, to one or more joint
venture companies to be owned 50% by designated Affiliates of the Borrower and
50% by designated Affiliates of Süd-Chemie AG.

“Public Lender” has the meaning specified in Section 6.02.

“Rating Agency” means each of Moody’s and S&P.

“Receivables Financier” means one or more Persons who are not Subsidiaries or
Affiliates of the Borrower and who are regularly engaged in the business of
receivables securitization, which may include, without limitation, one or more
asset-backed commercial paper conduits or commercial banks.

“Receivables Intercreditor Agreement” means an Intercreditor Agreement, by and
among the Administrative Agent, the agent party to a Permitted Receivables
Facility, the Borrower and CVG Capital II LLC, substantially in the form of
Exhibit J, as it may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

“Re-domestication Requirements” means, with respect to any transaction effecting
a re-domestication of the Borrower’s jurisdiction of formation referred to in
Section 7.04(f), the following:

(a) the Borrower shall have delivered to the Administrative Agent written notice
of such re-domestication not less than thirty (30) days prior to the effective
date thereof (or such shorter period to which the Administrative Agent may in
its discretion agree), which notice shall contain an explicit description of
such re-domestication, including an identification of the Person into which the
Borrower would merge (the “Transaction Party”);

(b) the Borrower shall have delivered to the Administrative Agent such
additional information relating to such transaction, the structure and
procedures thereof and the Transaction Party as the Administrative Agent may
reasonably request;

(c) the Transaction Party shall be newly formed specially for the purpose of
such re-domestication and shall have no assets, liabilities or business other
than solely incidental to the re-domestication, duly formed, validly existing
and in good standing under the laws of the United States of America, one of its
States, the District of Columbia, or other jurisdiction approved by the
Administrative Agent in its discretion;

 

-30-



--------------------------------------------------------------------------------

(d) all of the shareholders of the Borrower immediately prior to such merger or
assignment are all of the shareholders of the Transaction Party immediately
after such merger or assignment (except for variances therefrom, if any, arising
from fractional shares);

(e) the Borrower shall have delivered to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent that by operation of law or
contract, the Transaction Party shall have acceded to and assumed all of the
indebtedness, liabilities and other obligations of the Borrower under and
pursuant to this Agreement and each of the other Loan Documents;

(f) the Borrower and the Transaction Party shall have executed and delivered to
the Administrative Agent and the Lenders such confirmations, joinders,
assumptions and other agreements as the Administrative Agent may reasonably
require to confirm such indebtedness, liabilities and obligations of the
Transaction Party and the perfection and priority of the Liens granted under the
Security Documents; and

(g) the Administrative Agent and the Lenders shall have received such opinions
of counsel, documents and certificates as the Administrative Agent may
reasonably request relating to the organization, existence, good standing and
authorization of the Transaction Party, the validity and enforceability of such
indebtedness, liabilities and other obligations against the Transaction Party,
the incumbency of officers executing Loan Documents on behalf of the Transaction
Party, and such other matters relating to the Borrower, the Transaction Party,
its subsidiaries, the Loan Documents or the Financing Transactions as the
Administrative Agent may reasonably request, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

“Reduction Amount” has the meaning set forth in Section 2.05(b)(viii).

“Refinancing” means the refinancing of certain outstanding Indebtedness of the
Borrower and its Subsidiaries as set forth on Schedule 6.11 and the termination
of all commitments with respect thereto.

“Register” has the meaning specified in Section 10.06(c).

“Related Documents” means the Merger Agreement and any alterations, amendments,
changes, supplements, consents or waivers thereof.

 

-31-



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating of any Hazardous Material into or through
the Environment, or into, from or through any building, facility or structure.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan Notice
and (b) with respect to an L/C Credit Extension, a Letter of Credit Application.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations being deemed “held” by such Revolving Credit Lender for purposes
of this definition) and (b) aggregate unused Commitments; provided that the
unused Commitments of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or manager of long-term
finance of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(c).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(c) and (b) purchase participations in L/C Obligations, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Revolving Credit Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. As of the Signing Date, the aggregate principal amount of the
Revolving Credit Commitments is $400,000,000.

 

-32-



--------------------------------------------------------------------------------

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(c).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit B-2.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement by and
between the Borrower or any of its Subsidiaries and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract required or permitted under
Article VI or VII by and between the Borrower or any of its Subsidiaries and any
Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

“Security Agreement” means a Security Agreement substantially in the form of
Exhibit F among the Loan Parties and the Administration Agent for the benefit of
the Secured Parties.

“Senior Notes” means senior notes of the Borrower issued on or after the Funding
Date to finance a portion of the Transactions or to refinance the Bridge
Facility, a permitted refinancing thereof or to repay a portion of the Term B
Loans or reduce a portion of the Term B Commitments pursuant to
Section 2.05(b)(iii)(B), whether secured or unsecured, issued and sold pursuant
to the Senior Notes Documents (including any registered notes in exchange for
privately placed senior notes pursuant to a registration rights agreement);
provided that the Senior Notes (i) shall not mature less than six years after
the Funding Date, (ii) shall have such form, term, yield, guarantees, covenants,
default and provisions and other terms as are customary for securities of the
type issued and may be issued in one or more tranches and (iii) to the extent
secured, any Liens securing the Senior Notes shall be junior in priority to
Liens in favor of the Administrative Agent pursuant to the Notes/Bridge Rollover
Loans and Exchange Notes Intercreditor Agreement.

 

-33-



--------------------------------------------------------------------------------

“Senior Notes Documents” means any Indenture among the Borrower, as issuer, the
guarantors party thereto and a trustee with respect to the Senior Notes, the
Senior Notes and all other agreements, instruments and other documents pursuant
to which the Senior Notes will be issued or otherwise setting forth the terms of
the Senior Notes.

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Signing Date” means the date of execution and delivery of this Agreement by the
parties hereto pursuant to Section 10.10.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date, and after giving effect to any right of
contribution, indemnification, reimbursement or similar right from or among Loan
Parties, (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person,
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature, (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital, and (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that then meets the
criteria for recognition contained in Statement of Financial Accounting
Standards No. 5.

“Special Purpose Financing Subsidiary” means any Subsidiary of the Borrower
created solely for the purposes of, and whose sole activities shall consist of,
acquiring and financing Permitted Securitization Transferred Assets pursuant to
a Permitted Receivables Facility, and any other activity incidental thereto.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower. As of the Funding Date, the Subsidiaries of the Borrower shall
include the Subsidiaries of the Borrower after giving effect to the Merger.

 

-34-



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Syndication Agent” means The Bank of Nova Scotia in its capacity as syndication
agent under any of the Loan Documents, or any successor syndication agent.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

-35-



--------------------------------------------------------------------------------

“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a).

“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name on Schedule 2.01 under the caption “Term A Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term A Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. As of the Signing
Date, the aggregate principal amount of the Term A Commitments is $400,000,000.

“Term A Facility” means, at any time, (a) on or prior to the Funding Date, the
aggregate amount of the Term A Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term A Loans of all Term A Lenders outstanding
at such time.

“Term A Lender” means (a) at any time on or prior to the Funding Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Funding Date, any Lender that holds Term A Loans at such time.

“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.

“Term A Note” means a promissory note made by the Borrower in favor of a Term A
Lender evidencing Term A Loans made by such Term A Lender, substantially in the
form of Exhibit B-1.

“Term B Borrowing” means a borrowing consisting of simultaneous Term B Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term B Lenders pursuant to Section 2.01(b).

“Term B Commitment” means, as to each Term B Lender, its obligation to make Term
B Loans to the Borrower pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Term B Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term B Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. As of the Signing
Date, the aggregate principal amount of the Term B Commitments is $850,000,000.

“Term B Facility” means, at any time, (a) on or prior to the Funding Date, the
aggregate amount of the Term B Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term B Loans of all Term B Lenders outstanding
at such time.

“Term B Lender” means at any time, (a) on or prior to the Funding Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Funding Date, any Lender that holds Term A Loans at such time.

 

-36-



--------------------------------------------------------------------------------

“Term B Loan” means an advance made by any Term B Lender under the Term B
Facility.

“Term B Note” means a promissory note made by the Borrower in favor of a Term B
Lender, evidencing Term B Loans made by such Term B Lender, substantially in the
form of Exhibit B-1.

“Term Borrowing” means either a Term A Borrowing or a Term B Borrowing.

“Term Commitment” means either a Term A Commitment or a Term B Commitment.

“Term Facilities” means, at any time, the Term A Facility and the Term B
Facility.

“Term Lender” means, at any time, a Term A Lender or a Term B Lender.

“Term Loan” means a Term A Loan or a Term B Loan.

“Threshold Amount” means $40,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans and L/C Obligations.

“Transaction” means, collectively, (a) the consummation of the Merger, (b) the
issuance and sale of the Senior Notes or entering into the Bridge Facility,
(c) the entering into by the Loan Parties and their applicable Subsidiaries of
the Loan Documents, the Senior Notes Documents, Bridge Facility Documents and
the Related Documents to which they are or are intended to be a party, (d) the
Refinancing and (e) the payment of the fees and expenses incurred in connection
with the consummation of the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

-37-



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) When used herein, the phrase “to the knowledge of” (or words of similar
import), when applied to the Borrower, shall mean the actual knowledge of any
Responsible Officer thereof or such knowledge that a Responsible Officer should
have in the carrying out of his or her duties with ordinary care.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement, shall be prepared in conformity with GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

 

-38-



--------------------------------------------------------------------------------

(b) Changes in GAAP. If at any time any change in GAAP or the application
thereof would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP or application thereof,
as the case may be (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein or application
thereof, as the case may be and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP or application thereof, as the
case may be.

1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, upon satisfaction of any and all conditions precedent to such
automatic increase, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

1.07 Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

 

-39-



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans.

(a) The Term A Borrowing. Subject to the terms and conditions set forth herein,
each Term A Lender severally agrees to make a single loan to the Borrower on the
Funding Date in an amount not to exceed such Term A Lender’s Term A Commitment.
The Term A Borrowing shall consist of Term A Loans made simultaneously by the
Term A Lenders in accordance with their respective Term A Commitments. Amounts
borrowed under this Section 2.01(a) and repaid or prepaid may not be reborrowed.
Term A Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided, herein.

(b) The Term B Borrowing. Subject to the terms and conditions set forth herein,
each Term B Lender severally agrees to make a single loan to the Borrower on the
Funding Date in an amount not to exceed such Term B Lender’s Term B Commitment.
The Term B Borrowing shall consist of Term B Loans made simultaneously by the
Term B Lenders in accordance with their respective Term B Commitments. Amounts
borrowed under this Section 2.01(b) and repaid or prepaid may not be reborrowed.
Term B Loans may be Base Rate Loans or Eurodollar Rate Loans as further provided
herein.

(c) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations shall not exceed such Lender’s Revolving Credit Commitment. Within
the limits of each Revolving Credit Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01(c), prepay under Section 2.05, and reborrow under this
Section 2.01(c). Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

(d) Defaulting Lenders. For the avoidance of doubt, the Arrangers and the
Lenders that are Affiliates of the Arrangers shall be entitled (in addition to
the Borrower) to enforce the obligations of any Lender that has not made its
share of the applicable Loans to be made by it available to the Administrative
Agent on the Funding Date by the time set forth in Section 2.02(b) to the extent
the Arrangers or their affiliates have funded on behalf of such Lender.

 

-40-



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term A Borrowing, each Term B Borrowing, each Revolving Credit
Borrowing, each conversion of Term Loans or Revolving Credit Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 1:00 p.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on
the requested date of any Borrowing of Base Rate Loans. Each telephonic notice
by the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof. Except as provided in Sections 2.03(c), each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $300,000 or a
whole multiple of $100,000 in excess thereof; provided that, in each case, a
Base Rate Loan may be in an aggregate amount that is equal to the entire unused
balance of the applicable Commitment. Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Term A Borrowing, a Term B Borrowing, a Revolving Credit Borrowing, a conversion
of Term Loans or Revolving Credit Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Term Loans or
Revolving Credit Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Term
Loans or Revolving Credit Loans shall be made as, or converted to, Base Rate
Loans. Any such automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Term A Loans, Term B Loans or Revolving
Credit Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in
Section 2.02(a). In the case of a Term A Borrowing, a Term B Borrowing or a
Revolving Credit Borrowing, each Appropriate Lender shall make the amount of its
Loan available in immediately available funds at the Administrative Agent’s
Office not later than 1:00 p.m. on the Business Day specified in the applicable
Committed Loan Notice; provided that in the case of a Term A Borrowing, a Term B
Borrowing or a Revolving Credit Borrowing on the Funding Date, each Appropriate
Lender shall make the amount of its Loan available in immediately available
funds at the Administrative Agent’s Office not later than one hour after the
Administrative

 

-41-



--------------------------------------------------------------------------------

Agent provides notice of the satisfaction of the conditions to the initial
funding on the Funding Date. Upon satisfaction of the applicable conditions set
forth in Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date a Committed Loan Notice with respect to a Revolving Credit Borrowing is
given by the Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Revolving Credit Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings, and second, shall be made available to the
Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Term A Borrowings, all conversions of Term A
Loans from one Type to the other, and all continuations of Term A Loans as the
same Type, there shall not be more than six Interest Periods in effect in
respect of the Term A Facility. After giving effect to all Term B Borrowings,
all conversions of Term B Loans from one Type to the other, and all
continuations of Term B Loans as the same Type, there shall not be more than six
Interest Periods in effect in respect of the Term B Facility. After giving
effect to all Revolving Credit Borrowings, all conversions of Revolving Credit
Loans from one Type to the other, and all continuations of Revolving Credit
Loans as the same Type, there shall not be more than six Interest Periods in
effect in respect of the Revolving Credit Facility.

(f) Anything in this Section 2.02 to the contrary notwithstanding, the Borrower
may not select (i) the Eurodollar Rate for the initial Credit Extension (unless
the Borrower has executed and delivered to the Administrative Agent an
indemnification agreement generally equivalent to the provision of Section 3.04
indemnifying the Lenders for any failure by the Borrower to borrow on the date
specified), or (ii) Interest Periods for Eurodollar Rate Loans that have a
duration of more than one month during the period from the Funding Date to the
date of a Successful Syndication (as defined in the Fee Letter) as notified by
the Arrangers to the Borrower (or such earlier date as shall be specified by the
Administrative Agent in a notice to the Borrower and the Lenders).

 

-42-



--------------------------------------------------------------------------------

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Funding Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower or its Subsidiaries
(other than a Special Purpose Finance Subsidiary), and to amend or extend
Letters of Credit previously issued by it, in accordance with Section 2.03(b),
and (2) to honor drawings under the Letters of Credit; and (B) the Revolving
Credit Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility, (y) the aggregate Outstanding Amount of
the Revolving Credit Loans of any Revolving Credit Lender, plus such Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations shall not exceed such Lender’s Revolving Credit Commitment, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Funding Date shall be subject to and governed by the terms and
conditions hereof.

(ii) No L/C Issuer shall issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C

 

-43-



--------------------------------------------------------------------------------

Issuer is not otherwise compensated hereunder) not in effect on the Signing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Signing Date and which such L/C Issuer
in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $50,000, in the
case of a commercial Letter of Credit, or $50,000, in the case of a standby
Letter of Credit;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) (x) a default of any Lender’s obligations to fund under Section 2.03(c)
exists, (y) any Lender is at such time a Defaulting Lender hereunder or (z) any
Lender (such a Lender, an “Impacted Lender”) has defaulted in fulfilling its
obligations under one or more other syndicated credit facilities unless subject
to a good faith dispute by such Lender and the required lenders (or requisite
lenders or similar term) under the documentation related to such syndicated
credit facilities or an entity that Controls any Lender is insolvent or become
subject to a bankruptcy or other similar process; in each case, unless such L/C
Issuer has entered into arrangements satisfactory to such L/C Issuer with the
Borrower or such Lender to provide cash collateral or otherwise eliminate such
L/C Issuer’s risk with respect to such Lender.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuers with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuers.

 

-44-



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the applicable L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the applicable
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the applicable L/C Issuer may require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the applicable L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the applicable
L/C Issuer may require. Additionally, the Borrower shall furnish to the
applicable L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the applicable L/C Issuer or the
Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the applicable L/C Issuer
has received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Letter of Credit.

 

-45-



--------------------------------------------------------------------------------

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the Borrower shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Revolving Credit
Lenders shall be deemed to have authorized (but may not require) the applicable
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that such L/C Issuer shall not permit any such extension if (A) such
L/C Issuer has determined that it would not be permitted, or would have no
obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Credit Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing such L/C Issuer not to permit such
extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(v) For so long as any Letter of Credit issued by an L/C Issuer other than Bank
of America is outstanding, such L/C Issuer shall deliver to the Administrative
Agent on the last Business Day of each calendar month, and on each date that an
L/C Credit Extension occurs with respect to any such Letter of Credit, a report
in the form of Exhibit N hereto, appropriately completed with the information
for every outstanding Letter of Credit issued by such L/C Issuer.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the applicable L/C Issuer under a Letter of Credit (each
such date, an “Honor Date”),

 

-46-



--------------------------------------------------------------------------------

the Borrower shall reimburse such L/C Issuer through the Administrative Agent in
an amount equal to the amount of such drawing. If the Borrower fails to so
reimburse such L/C Issuer by such time, the Administrative Agent shall promptly
notify each Revolving Credit Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof. In
such event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the applicable L/C Issuer at the Administrative Agent’s Office in an
amount equal to its Applicable Revolving Credit Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to such L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of such L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of such L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional

 

-47-



--------------------------------------------------------------------------------

and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice ). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse such L/C Issuer for
the amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of any L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by such L/C Issuer in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of such L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Credit Percentage thereof in the same
funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of any
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the

 

-48-



--------------------------------------------------------------------------------

date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

 

-49-



--------------------------------------------------------------------------------

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuers shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuers shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuers shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an L/C Issuer,
and an L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuers may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuers shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of any L/C Issuer, (i) if the applicable
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, (ii) if, after the
issuance of any Letter of Credit, any Lender becomes an Impacted Lender or
(iii) if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize, as applicable, (A) the then Outstanding Amount of all L/C
Obligations or (B) in the case of clause (ii) above, the Applicable Percentage
of such Impacted Lender of the then Outstanding Amount of all L/C Obligations.
Sections 2.05 and 8.02(c) set forth certain additional requirements to deliver
Cash Collateral hereunder. For purposes of this Section 2.03, Section 2.05 and
Section 8.02(c), “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the applicable L/C
Issuer and the Lenders, as collateral for the L/C Obligations, cash or deposit
account balances pursuant to documentation in form and substance satisfactory to
the Administrative Agent and such L/C Issuer (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of the applicable L/C Issuer and the Lenders, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America. If at any time the Administrative

 

-50-



--------------------------------------------------------------------------------

Agent determines that any funds held as Cash Collateral are subject to any right
or claim of any Person other than the Administrative Agent or that the total
amount of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent determines to be free and clear of any such right
and claim. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Laws, to reimburse the applicable L/C Issuer.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the respective L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit, at a rate separately
agreed to between the Borrower and such L/C Issuer, computed on the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Borrower shall pay directly to
such L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

 

-51-



--------------------------------------------------------------------------------

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

2.04 [Reserved].

2.05 Prepayments.

(a) Optional.

(i) Subject to the last sentence of this Section 2.05(a)(i), the Borrower may,
upon notice to the Administrative Agent, at any time or from time to time
voluntarily prepay Term Loans and Revolving Credit Loans in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (1) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (C) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility). If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each prepayment of the outstanding Term Loans pursuant
to this Section 2.05(a) shall be applied (x) ratably to the Term A Facility and
the Term B Facility and (y) to the principal repayment installments thereof on a
pro-rata basis, and each such prepayment shall be paid to the Lenders in
accordance with their respective Applicable Percentages in respect of each of
the relevant Facilities. Notwithstanding anything to the contrary contained
herein, the Borrower shall not be permitted to prepay the Term B Facility
pursuant to this Section 2.05(a)(i) during the period from the Funding Date
through the date ten Business Days thereafter.

 

-52-



--------------------------------------------------------------------------------

(b) Mandatory.

(i) Within five Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(b) (commencing with the financial statements
and certificate in respect of the fiscal year ending September 30, 2009) and
provided that the Consolidated Leverage Ratio as set forth in such Compliance
Certificate is 2.50 to 1.00 or greater, the Borrower shall prepay an aggregate
principal amount of Loans equal to the excess (if any) of (A) 50% of Excess Cash
Flow for the fiscal year covered by such financial statements over (B) the
aggregate principal amount of Term Loans prepaid pursuant to Section 2.05(a)(i)
(such prepayments to be applied as set forth in clauses (v) and (viii) below).

(ii) If the Borrower or any of its Subsidiaries Disposes of any property (other
than any Disposition of any property permitted by Section 7.05(b), (c), (d),
(e) or (i)) which results in the realization by such Person of Net Cash
Proceeds, the Borrower shall prepay an aggregate principal amount of Loans equal
to 100% of such Net Cash Proceeds promptly, but in any event within five
Business Days after the later of (A) receipt thereof by such Person and (B) the
expiration of the 30 day period provided below (such prepayments to be applied
as set forth in clauses (v) and (viii) below); provided, however, that, with
respect to any Net Cash Proceeds realized under a Disposition described in this
Section 2.05(b)(ii), at the election of the Borrower (as notified by the
Borrower to the Administrative Agent not more than 30 days after the date of
such Disposition), and so long as no Default shall have occurred and be
continuing, the Borrower or such Subsidiary may reinvest all or any portion of
such Net Cash Proceeds in operating assets so long as within 12 months after the
receipt of such Net Cash Proceeds such reinvestment shall have been completed;
provided, further, however, that with respect to Dispositions pursuant to
Section 7.05(h), (x) the Borrower or such Subsidiary may only reinvest up to 50%
of such Net Cash Proceeds which do not in the aggregate for all Dispositions
under such Section exceed 5% of the Borrower’s Consolidated Total Assets as of
the end of the immediately preceding fiscal quarter; and (y) the remaining 50%
of such Net Cash Proceeds and any Net Cash Proceeds not so reinvested and 100%
of such Net Cash Proceeds for Dispositions under such Section in excess of 5% of
the Borrower’s Consolidated Total Assets as of the end of the immediately
preceding fiscal quarter shall be immediately applied to the prepayment of the
Loans as set forth in this Section 2.05(b)(ii).

(iii) (A) Upon the incurrence or issuance by the Borrower or any of its
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to Section 7.02 except for Indebtedness incurred
under Section 7.02(j) in excess of the first $250,000,000 incurred thereunder,
as to which this Section 2.05(b)(iii) shall apply to such amounts in excess of
$250,000,000), the Borrower shall prepay an aggregate principal amount of Loans
equal to 100% of all Net Cash Proceeds received therefrom promptly, but in any
event within five Business Days, after receipt

 

-53-



--------------------------------------------------------------------------------

thereof by the Borrower or such Subsidiary (such prepayments to be applied as
set forth in clauses (v) and (viii) below). (B) Upon the receipt of Net Cash
Proceeds of any Senior Notes or Bridge Facility in excess of $750,000,000 up to
$1,000,000,000 prior to the first anniversary of the Funding Date, the Borrower
shall prepay an aggregate principal amount of Term B Loans or reduce the Term B
Commitments equal to 100% of all Net Cash Proceeds received therefrom promptly,
but in any event within five Business Days, after receipt thereof by the
Borrower or such Subsidiary; and the Arrangers may in their sole discretion
direct that such Net Cash Proceeds be used to repay Lenders or reduce the
Commitment of Lenders who are Affiliates of the Arrangers on a non-pro rata
basis as directed by the Arrangers. (C) Upon the receipt of Net Cash Proceeds of
any Permitted Additional Senior Notes, the Borrower shall prepay (without a
reduction in commitments) the Revolving Credit Facility in the manner set forth
in clause (viii) of this Section 2.05(b) equal to 100% of all Net Cash Proceeds
received therefrom promptly, but in any event within five Business Days, after
receipt thereof by the Borrower or such Subsidiary.

(iv) Upon any Extraordinary Receipt received by or paid to or for the account of
the Borrower or any of its Subsidiaries, and not otherwise included in clause
(ii) or (iii) of this Section 2.05(b), the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of all Net Cash Proceeds received
therefrom promptly, but in any event within five Business Days after the later
of (A) receipt thereof by such Person and (B) the expiration of the 30 day
period provided below (such prepayments to be applied as set forth in clauses
(v) and (viii) below); provided, however, that with respect to any proceeds of
insurance, condemnation awards (or payments in lieu thereof) or indemnity
payments, at the election of the Borrower (as notified by the Borrower to the
Administrative Agent not more than 30 days after the date of receipt of such
insurance proceeds, condemnation awards or indemnity payments), and so long as
no Default shall have occurred and be continuing, the Borrower or such
Subsidiary may apply within 12 months after the receipt of such Net Cash
Proceeds to replace or repair the equipment, fixed assets or real property in
respect of which such cash proceeds were received so long as within 12 months
after the receipt of such Net Cash Proceeds such replacement or repair shall
have been completed and provided, further, however, that any cash proceeds not
so applied shall be immediately applied to the prepayment of the Loans as set
forth in this Section 2.05(b)(iv).

(v) Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.05(b) shall, except as set forth in clauses (iii)(B) and (iii)(C) of
this Section 2.05(b), be applied, first, ratably to each of the Term A Facility
and the Term B Facility and to the principal repayment installments thereof on a
pro-rata basis and, second, to the Revolving Credit Facility in the manner set
forth in clause (viii) of this Section 2.05(b).

(vi) Notwithstanding any of the other provisions of clause (ii), (iii) or
(iv) of this Section 2.05(b), so long as no Default under Section 8.01(a) or
Section 8.01(f), or Event of Default shall have occurred and be continuing, if,
on any date on which a prepayment would otherwise be required to be made
pursuant to clause (ii), (iii) or (iv) of this Section 2.05(b), the aggregate
amount of Net Cash Proceeds required by such clause

 

-54-



--------------------------------------------------------------------------------

to be applied to prepay Loans on such date is less than or equal to $1,000,000,
the Borrower may defer such prepayment until the first date on which the
aggregate amount of Net Cash Proceeds or other amounts otherwise required under
clause (ii), (iii) or (iv) of this Section 2.05(b) to be applied to prepay Loans
exceeds $1,000,000. During such deferral period the Borrower may apply all or
any part of such aggregate amount to prepay Revolving Credit Loans and may,
subject to the fulfillment of the applicable conditions set forth in Article IV,
reborrow such amounts (which amounts, to the extent originally constituting Net
Cash Proceeds, shall be deemed to retain their original character as Net Cash
Proceeds when so reborrowed) for application as required by this
Section 2.05(b). Upon the occurrence of a Default under Section 8.01(a) or
Section 8.01(f), or an Event of Default during any such deferral period, the
Borrower shall immediately prepay the Loans in the amount of all Net Cash
Proceeds received by the Borrower and other amounts, as applicable, that are
required to be applied to prepay Loans under this Section 2.05(b) (without
giving effect to the first and second sentences of this clause (vi)) but which
have not previously been so applied.

(vii) If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Facility at such time, the Borrower shall
immediately prepay Revolving Credit Loans and L/C Borrowings and/or Cash
Collateralize such L/C Obligations (other than the L/C Borrowings) in an
aggregate amount equal to such excess.

(viii) Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(b), first, shall be applied ratably to the L/C Borrowings, second,
shall be applied ratably to the outstanding Revolving Credit Loans, and, third,
shall be used to Cash Collateralize the remaining L/C Obligations; and, in the
case of prepayments of the Revolving Credit Facility required pursuant to clause
(i), (ii), (iii) (other than subclause (iii)(C)) or (iv) of this
Section 2.05(b), the amount remaining, if any, after the prepayment in full of
all L/C Borrowings and Revolving Credit Loans outstanding at such time and the
Cash Collateralization of the remaining L/C Obligations in full (the sum of such
prepayment amounts, cash collateralization amounts and remaining amount being,
collectively, the “Reduction Amount”) may be retained by the Borrower for use in
the ordinary course of its business, and the Revolving Credit Facility shall be
automatically and permanently reduced by the Reduction Amount as set forth in
Section 2.06(b)(iii). Upon the drawing of any Letter of Credit that has been
Cash Collateralized, the funds held as Cash Collateral shall be applied (without
any further action by or notice to or from the Borrower or any other Loan Party)
to reimburse the applicable L/C Issuer or the Revolving Credit Lenders, as
applicable.

(c) Offers to Purchase. Anything contained in Section 2.05(b) to the contrary
notwithstanding, (i) if, following the occurrence of any “Asset Sale” (as such
term is defined in the Senior Notes Documents) by any Loan Party or any of its
Subsidiaries, the Borrower is required to commit by a particular date (a
“Commitment Date”) to apply or cause its Subsidiaries to apply an amount equal
to any of the “Net Cash Proceeds” (as defined in the Senior Notes Documents)
thereof in a particular manner, or to apply by a particular date (an
“Application Date”) an amount equal to any such “Net Cash Proceeds” in a
particular manner, in either case in order to excuse the Borrower from being
required to make an “Offer to Purchase” (as defined in

 

-55-



--------------------------------------------------------------------------------

the Senior Notes Documents) in connection with such “Asset Sale”, and the
Borrower shall have failed to so commit or to so apply an amount equal to such
“Net Cash Proceeds” at least 60 days before the applicable Commitment Date or
Application Date, as the case may be, or (ii) if the Borrower at any other time
shall have failed to apply or commit or cause to be applied an amount equal to
any such “Net Cash Proceeds”, and, within 60 days thereafter assuming no further
application or commitment of an amount equal to such “Net Cash Proceeds” the
Borrower would otherwise be required to make an “Offer to Purchase” in respect
thereof, then in either such case the Borrower shall immediately pay or cause to
be paid to the Administrative Agent an amount equal to such “Net Cash Proceeds”
to be applied to the payment of the Loans and L/C Borrowings and to Cash
Collateralize the remaining L/C Obligations in the manner set forth in
Section 2.05(b) in such amounts as shall excuse the Borrower from making any
such “Offer to Purchase”.

(d) Prepayment Premium. In the event that (a) the Borrower refinances all or any
portion of the Term B Loans or (b) makes an optional prepayment of Term B Loans,
each such refinancing or prepayment shall be accompanied by a premium payable by
the Borrower equal to (i) if such prepayment or payment is made on or prior to
the first anniversary of the Funding Date, 2% of the principal amount of the
Term B Loans so prepaid and (ii) if such prepayment or payment is made after the
first anniversary of the Funding Date but on or prior to the second anniversary
of the Funding Date, 1% of the principal amount of the Term B Loans so prepaid,
with no such premium due thereafter. By way of clarification and not limitation,
a prepayment required under Section 2.05(b)(iii)(B) shall not be considered a
refinancing or optional prepayment for purposes of this Section 2.05(d).

2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, the Letter of Credit Sublimit, or from
time to time permanently reduce the Revolving Credit Facility, the Letter of
Credit Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Borrower shall not terminate or reduce (A) the Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility, or (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit.

(b) Mandatory.

(i) The aggregate Term A Commitments shall be automatically and permanently
reduced to zero on the date of the Funding Date.

(ii) The aggregate Term B Commitments shall be automatically and permanently
reduced to zero on the date of the Funding Date.

 

-56-



--------------------------------------------------------------------------------

(iii) The Revolving Credit Facility shall be automatically and permanently
reduced on each date on which the prepayment of Revolving Credit Loans
outstanding thereunder is required to be made pursuant to Section 2.05(b)(ii),
(iii) (other than subclause (iii)(C)) or (iv) by an amount equal to the
applicable Reduction Amount.

(iv) If after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.06, the Letter of Credit Sublimit exceeds the
Revolving Credit Facility at such time, the Letter of Credit Sublimit, as the
case may be, shall be automatically reduced by the amount of such excess.

(v) Notwithstanding anything to the contrary, all of the Commitments shall
expire on the earliest of (a) December 31, 2008, unless the Funding Date occurs
on or prior thereto, (b) the closing of the Acquisition without the use of the
Senior Credit Facilities, (c) the acceptance by the Acquired Business or any of
its affiliates of an offer for all or any substantial part of the capital stock
or property and assets of the Acquired Business other than as part of the
Transaction and (d) if any event occurs or information becomes available that,
in the reasonable and good faith judgment of the Arrangers, results or is
reasonably likely to result in the failure to satisfy any condition set forth in
Section 4.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit or the Revolving Credit Commitment under this
Section 2.06. Upon any reduction of the Revolving Credit Commitments, the
Revolving Credit Commitment of each Revolving Credit Lender shall be reduced by
such Lender’s Applicable Revolving Credit Percentage of such reduction amount.
All fees in respect of the Revolving Credit Facility accrued until the effective
date of any termination of the Revolving Credit Facility shall be paid on the
effective date of such termination.

2.07 Repayment of Loans.

(a) Term A Loans. The Borrower shall repay to the Term A Lenders the aggregate
principal amount of all Term A Loans outstanding on the following dates in the
respective amounts set forth opposite such dates (which amounts shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05); provided that such amounts shall be
adjusted to account for any reallocation made pursuant to the fourth paragraph
of Section 10.01:

 

Date

   Amount

March 31, 2009

   $ 15,000,000

June 30, 2009

   $ 15,000,000

September 30, 2009

   $ 15,000,000

December 31, 2009

   $ 15,000,000

March 31, 2010

   $ 15,000,000

June 30, 2010

   $ 15,000,000

September 30, 2010

   $ 15,000,000

December 31, 2010

   $ 15,000,000

March 31, 2011

   $ 20,000,000

June 30, 2011

   $ 20,000,000

September 30, 2011

   $ 20,000,000

December 31, 2011

   $ 20,000,000

March 31, 2012

   $ 25,000,000

June 30, 2012

   $ 25,000,000

September 30, 2012

   $ 25,000,000

December 31, 2012

   $ 25,000,000

March 31, 2013

   $ 25,000,000

June 30, 2013

   $ 25,000,000

September 30, 2013

   $ 25,000,000

Term A Facility Maturity Date

   $ 25,000,000

 

-57-



--------------------------------------------------------------------------------

provided, however, that the final principal repayment installment of the Term A
Loans shall be repaid on the Maturity Date for the Term A Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
A Loans outstanding on such date.

(b) Term B Loans. The Borrower shall repay to the Term B Lenders the aggregate
principal amount of all Term B Loans outstanding on the following dates in the
respective amounts set forth opposite such dates (which amounts shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05); provided that such amounts shall be
adjusted to account for any reallocation made pursuant to the fourth paragraph
of Section 10.01:

 

Date

   Amount

March 31, 2009

   $ 2,125,000

June 30, 2009

   $ 2,125,000

September 30, 2009

   $ 2,125,000

December 31, 2009

   $ 2,125,000

March 31, 2010

   $ 2,125,000

June 30, 2010

   $ 2,125,000

September 30, 2010

   $ 2,125,000

December 31, 2010

   $ 2,125,000

March 31, 2011

   $ 2,125,000

June 30, 2011

   $ 2,125,000

September 30, 2011

   $ 2,125,000

December 31, 2011

   $ 2,125,000

March 31, 2012

   $ 2,125,000

June 30, 2012

   $ 2,125,000

September 30, 2012

   $ 2,125,000

December 31, 2012

   $ 2,125,000

March 31, 2013

   $ 2,125,000

June 30, 2013

   $ 2,125,000

September 30, 2013

   $ 2,125,000

December 31, 2013

   $ 2,125,000

March 31, 2014

   $ 2,125,000

Term B Facility Maturity Date

   $ 805,375,000

 

-58-



--------------------------------------------------------------------------------

provided, however, that the final principal repayment installment of the Term B
Loans shall be repaid on the Maturity Date for the Term B Facility and in any
event shall be in an amount equal to the aggregate principal amount of all
Term B Loans outstanding on such date.

(c) Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.

2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
under a Facility shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate for such Facility; and (ii) each
Base Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for such Facility.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(c) Upon the request of the Required Lenders, while any Event of Default exists,
the Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(d) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

 

-59-



--------------------------------------------------------------------------------

(e) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in Sections 2.03(i) and (j):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee equal to the Applicable Fee Rate
times the actual daily amount by which the Revolving Credit Facility exceeds the
sum of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the
Outstanding Amount of L/C Obligations. The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Funding Date,
and on the last day of the Availability Period for the Revolving Credit
Facility. The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Fee Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Fee Rate
separately for each period during such quarter that such Applicable Fee Rate was
in effect.

(b) Other Fees.

(i) The Borrower shall pay to the Arrangers and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

-60-



--------------------------------------------------------------------------------

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
reasonably determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the applicable L/C Issuer, as the case may be, promptly on demand by
the Administrative Agent (or, after the occurrence of an actual or deemed entry
of an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or
2.08(b) or under Article VIII. The Borrower’s obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative

 

-61-



--------------------------------------------------------------------------------

Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein. The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage in
respect of the relevant Facility (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 2:00
p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the applicable L/C Issuer,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Appropriate Lenders or the applicable
L/C Issuer, as the case may be, severally

 

-62-



--------------------------------------------------------------------------------

agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the L/C
Issuer in accordance with banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such

 

-63-



--------------------------------------------------------------------------------

time obtained by all the Lenders at such time or (b) Obligations in respect of
any of the Facilities owing (but not due and payable) to such Lender hereunder
and under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing (but
not due and payable) to such Lender at such time to (ii) the aggregate amount of
the Obligations in respect of the Facilities owing (but not due and payable) to
all Lenders hereunder and under the other Loan Parties at such time) of payment
on account of the Obligations in respect of the Facilities owing (but not due
and payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations in respect of the Facilities then due and payable to the Lenders
or owing (but not due and payable) to the Lenders, as the case may be; provided
that:

(a) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(b) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement, (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations to any assignee or participant, other than
to the Borrower or any Subsidiary thereof (as to which the provisions of this
Section shall apply) or (C) cash collateral or other security given by the
Borrower or any Lender to any L/C Issuer pursuant to this Agreement.

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Certain Taxes; Obligation to Withhold; Payments on Account
of Certain Taxes.

(1) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require any Loan Party or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by such Loan Party or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

 

-64-



--------------------------------------------------------------------------------

(2) If a Loan Party or the Administrative Agent shall be required by applicable
Laws to withhold or deduct any Taxes, then (A) the Administrative Agent, or such
Loan Party, as the case may be, shall withhold or make such deductions as are
determined by the Administrative Agent, or such Loan Party, as the case may be,
to be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) the Administrative Agent, or such Loan
Party, as the case may be, shall timely pay the full amount withheld or deducted
to the relevant Governmental Authority in accordance with applicable Laws, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes, the sum payable by such Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications.

(1) Without limiting the provisions of subsection (a) or (b) above, the Borrower
shall indemnify the Administrative Agent, each Lender and each L/C Issuer, and
shall make payment in respect thereof within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent, such Lender or such L/C
Issuer, as the case may be, on or with respect to any payment by or on account
of any obligation of any Loan Party hereunder or otherwise with respect to any
Loan Document and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The Borrower shall also, indemnify the Administrative
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, for any amount which a Lender or the L/C Issuer for any reason fails
to pay indefeasibly to the Administrative Agent as required by clause (2) of
this subsection. A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Lender or an L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest error.

(2) Without limiting the provisions of subsection (a) or (b) above, each Lender
and each L/C Issuer, severally and not jointly, shall indemnify the Loan Parties
and the Administrative Agent, and shall make payment in respect thereof within
10 days after

 

-65-



--------------------------------------------------------------------------------

demand therefor, against any and all Taxes and any penalties, interest and
reasonable expenses incurred by or asserted against the Loan Parties or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or such L/C Issuer, as the case may be, to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or such L/C Issuer, as the case may be, to the Borrower
or the Administrative Agent pursuant to subsection (e). Each Lender and each L/C
Issuer hereby authorizes the Administrative Agent or any Loan Party, as the case
may be, to set off and apply any and all amounts at any time owing to such
Lender or such L/C Issuer, as the case may be, under this Agreement or any other
Loan Document against any amount due to the Administrative Agent or such Loan
Party, as the case may be, under this clause (2). The agreements in this clause
(2) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or such L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all Obligations.

(d) Evidence of Payments. After any payment of Taxes by a Loan Party to a
Governmental Authority as provided in this Section 3.01, such Loan Party shall
deliver to the Administrative Agent for the benefit of the relevant Lender or
applicable L/C Issuer or the Administrative Agent, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

(e) Status of Lenders; Tax Documentation.

(1) Each Lender and L/C Issuer shall deliver to the Borrower and to the
Administrative Agent, when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to
withholding, (B) if applicable, the required rate of withholding or deduction,
and (C) such Lender’s, L/C Issuer’s or Administrative Agent’s entitlement to any
available exemption from, or reduction of, applicable withholding in respect of
all payments to be made to such Lender, L/C Issuer or Administrative Agent by a
Loan Party pursuant to this Agreement or any other Loan Document, or otherwise
to establish such Lender’s, L/C Issuer’s or Administrative Agent’s status for
withholding tax purposes in the applicable jurisdiction.

(2) Without limiting the generality of the foregoing,

(i) any Lender or L/C Issuer that is a “United States person” within the meaning
of Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent (in such number of signed originals as shall be reasonably
requested by the recipient) on or prior to the date on which such “United States
person” became a Lender or an L/C Issuer under this Agreement (and from time to
time thereafter, upon the request of the Borrower or the Administrative Agent,
but only if such “United States person” is legally able to do so), Internal
Revenue Service Form W-9 or such other documentation or

 

-66-



--------------------------------------------------------------------------------

information prescribed by applicable Laws or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent, as the case may be, to determine whether or not such
Lender or L/C Issuer is subject to backup withholding or information reporting
requirements; and

(ii) each Foreign Lender and each L/C Issuer that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code that is entitled
under the Code or any applicable treaty to an exemption from or reduction of
withholding tax with respect to payments hereunder or under any other Loan
Document shall deliver to the Borrower and the Administrative Agent (in such
number of signed originals as shall be requested by the recipient) on or prior
to the date on which such Foreign Lender or L/C Issuer becomes a Lender or an
L/C Issuer under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender or L/C Issuer is legally entitled to do so), whichever of the following
is applicable:

(I) Internal Revenue Service Form W-8BEN claiming eligibility for benefits of an
income tax treaty to which the United States is a party,

(II) Internal Revenue Service Form W-8ECI (or successor thereto),

(III) Internal Revenue Service Form W-8IMY (or successor thereto) and all
required supporting documentation,

(IV) in the case of a Foreign Lender or L/C Issuer claiming the benefits of the
exemption for portfolio interest under Section 881(c) or 871(h) of the Code,
(x) a certificate to the effect that such Foreign Lender or L/C Issuer is not
(A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or (C) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code and (y) Internal Revenue Service Form W-8BEN, or

(V) any other form prescribed by applicable Laws or such other evidence
satisfactory to the Borrower as a basis for claiming exemption from or a
reduction in withholding tax together with such supplementary documentation as
may be prescribed by applicable Laws to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made.

(3) Each Lender, L/C Issuer and Administrative Agent shall promptly (A) notify
the Borrower and the Administrative Agent of any change in circumstances which
would modify or render invalid any previously delivered form or documentation or
any claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, L/C
Issuer or Administrative Agent, and as may be reasonably necessary (including
the re-designation of its Lending Office) to avoid any requirement of applicable
Laws of any jurisdiction that the Borrower or the Administrative Agent make any
withholding or deduction for taxes from amounts payable to such Lender. Each
Lender, L/C Issuer or Administrative Agent that has delivered a form required
herein shall, upon the reasonable request of the Borrower or the Administrative
Agent, deliver to the Borrower and the Administrative Agent additional copies of
such form (or successor thereto) on or before the date such form expires or
becomes obsolete.

 

-67-



--------------------------------------------------------------------------------

(4) The Administrative Agent shall deliver to the Borrower, when reasonably
requested by the Borrower, a properly completed and executed applicable IRS form
to permit the Borrower to determine (A) whether or not payments made hereunder
or under any other Loan Document are subject to U.S. federal withholding tax,
(B) if applicable, the required rate of withholding or deduction of such tax,
and (C) the Administrative Agent’s entitlement to any available exemption from,
or reduction of, U.S. federal withholding tax in respect of payments to be made
to the Administrative Agent by a Loan Party pursuant to this Agreement or any
other Loan Document.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent or any Loan Party have any obligation to file for
or otherwise pursue on behalf of a Lender or an L/C Issuer, or have any
obligation to pay to any Lender or any L/C Issuer, any refund of Taxes or Other
Taxes withheld or deducted from funds paid for the account of such Lender or
such L/C Issuer, as the case may be. If the Administrative Agent, any Lender or
any L/C Issuer determines, in its sole discretion, that it has received a refund
(or a credit against its future tax liability in lieu of a refund) of any Taxes
or Other Taxes as to which it has been indemnified by any Loan Party or with
respect to which any Loan Party has paid additional amounts pursuant to this
Section, it shall pay to such Loan Parties an amount equal to such refund or
credit in lieu of a refund (but only to the extent of indemnity payments made,
or additional amounts paid, by such Loan Parties under this Section with respect
to the Taxes or Other Taxes giving rise to such refund or credit in lieu of a
refund), net of all out-of-pocket expenses incurred by the Administrative Agent,
such Lender or such L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund or credit in lieu of a refund); provided that such Loan Parties,
upon the request of the Administrative Agent, such Lender or such L/C Issuer,
agrees to repay the amount paid over to such Loan Parties (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such L/C Issuer in the event the
Administrative Agent, such Lender or such L/C Issuer is required to repay such
refund to such Governmental Authority and delivers to such Loan Parties evidence
reasonably satisfactory to such Loan Parties of such repayment. This subsection
shall not be construed to require the Administrative Agent, any Lender or any
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Loan Party or any other Person.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such

 

-68-



--------------------------------------------------------------------------------

Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine for any
reason that (a) Dollar deposits are not being offered to banks in the London
interbank eurodollar market, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period, or (c) the
Eurodollar Rate for any requested Interest Period does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice; provided that any Eurodollar Rate Loan outstanding prior to
such notice may remain outstanding until the end of the then-applicable Interest
Period with respect thereto (without giving effect to any subsequent
continuation or conversion). Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein. Upon receipt of such notice, clause (a) of the
definition of “Base Rate” shall be modified to read “(a) the Federal Funds Rate
plus 1.5%” until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

(ii) subject any Lender or any L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or such L/C Issuer); or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

 

-69-



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such L/C Issuer’s capital or on the capital of
such Lender’s or such L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

-70-



--------------------------------------------------------------------------------

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan; provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or a Loan Party is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a

 

-71-



--------------------------------------------------------------------------------

different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if a Loan Party is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Loan Parties’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of each L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Funding Date (or, in the case of certificates of
governmental officials, a recent date before the Funding Date) and each in form
and substance reasonably satisfactory to the Administrative Agent and each of
the Arrangers:

(i) (x) executed counterparts of this Agreement and the Guaranty dated the
Signing Date and (y) executed counterpart of the Joinder (as defined in the
Guaranty), the Security Agreement, the Perfection Certificate and the
Receivables Intercreditor Agreement dated the Funding Date; in each case
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

 

-72-



--------------------------------------------------------------------------------

(iii) except as agreed to by the Arrangers in their sole discretion (which may
include agreements to deliver items after the Funding Date), the following
personal property collateral requirements:

(A) all certificates, agreements or instruments representing or evidencing the
Securities Collateral (as defined in the Security Agreement) accompanied by
instruments of transfer and stock powers undated and endorsed in blank;

(B) all other certificates, agreements, including Control Agreements (as defined
in the Security Agreement), pledge agreements or similar agreements satisfactory
to the Administrative Agent with respect to the jurisdictions set forth on
Schedule 4.01(a)(iii)(B) and instruments necessary to perfect the Administrative
Agent’s security interest in all Chattel Paper, all Instruments and all
Investment Property of each Loan Party (as each such term is defined in the
Security Agreement and to the extent required by the Security Agreement);

(C) UCC financing statements in appropriate form for filing under the UCC,
filings with the United States Patent and Trademark Office and United States
Copyright Office and such other documents under applicable requirements of Law
in each jurisdiction as may be necessary or appropriate or, in the opinion of
the Administrative Agent, desirable to perfect the Liens created, or purported
to be created, by the Collateral Documents;

(D) UCC, United States Patent and Trademark Office and United States Copyright
Office, tax and judgment lien searches, bankruptcy and pending lawsuit searches
or equivalent reports or searches, each of a recent date listing all effective
financing statements, lien notices or comparable documents that name any Loan
Party as debtor and that are filed in those state and county jurisdictions in
which any Loan Party is organized or maintains its principal place of business
and such other searches that are required by the Perfection Certificate or that
the Administrative Agent deems necessary or appropriate, none of which encumber
the Collateral covered or intended to be covered by the Collateral Documents
(other than Liens permitted by Section 7.01); and

(E) with respect to each location set forth on Schedule 4.01(a)(iii)(E), a
Landlord Access Agreement or Bailee Letter (as such term is defined in the
Security Agreement and to the extent required by the Security Agreement), as
applicable; provided that no such Landlord Access Agreement or Bailee Letter
shall be required with respect to any real property that could not be obtained
after the Loan Party that is the lessee of such real property or owner of the
inventory or other personal property Collateral stored with the bailee thereof,
as applicable, shall have used commercially reasonable efforts to do so;

(iv) evidence acceptable to the Administrative Agent of payment or arrangements
for payment by the Loan Parties of all applicable recording taxes, fees,
charges, costs and expenses required for the recording of the Collateral
Documents;

(v) except as agreed to by the Arrangers in their sole discretion (which may
include agreements to deliver items after the Funding Date), deeds of trust,
trust deeds, deeds to secure debt, and mortgages, in substantially the form of
Exhibit G (with such changes as may be satisfactory to the Administrative Agent
and its counsel and to

 

-73-



--------------------------------------------------------------------------------

account for local law matters) and covering the Mortgaged Properties described
in clause (a) of the definition of “Mortgaged Property” (together with the
Assignments of Leases and Rents referred to therein and each other mortgage
delivered pursuant to Section 6.12, in each case as amended, the “Mortgages”),
duly executed by the appropriate Loan Party, together with:

(A) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem necessary
or desirable in order to create a valid first and subsisting Lien on the
Mortgaged Property described therein in favor of the Administrative Agent for
the benefit of the Secured Parties (subject only to the Permitted Encumbrances)
and that all filing, documentary, stamp, intangible and recording taxes and fees
have been paid or that funds for the payment thereof have been delivered to the
Administrative Agent or its designated agent, for payment of such taxes and fees
at the time of the filing or recording of such Mortgages, as applicable,

(B) fully paid American Land Title Association Loan Policies of Title Insurance
(ALTA Form 2006), in standard form, or such other form acceptable to the
Administrative Agent (the “Mortgage Policies”), with endorsements and in amounts
acceptable to the Administrative Agent, issued, coinsured and reinsured by title
insurers acceptable to the Administrative Agent, insuring the Mortgages to be
valid first and subsisting mortgage liens on the real property described
therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Permitted
Encumbrances, and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents, for mechanics’ and
materialmen’s Liens and for zoning of the applicable property; it being
understood that to the extent such zoning endorsements are not available at
commercially reasonable rates a Planning and Zoning Resource Corporation Zoning
and Site Requirements Summary, in form and substance acceptable to the
Administrative Agent may be delivered in lieu of such endorsements) and such
coinsurance and direct access reinsurance as the Administrative Agent may deem
necessary or desirable,

(C) Surveys in form and substance reasonably acceptable to the Administrative
Agent prepared by a land surveyor duly registered and licensed in the States in
which the properties described in such surveys are located, in form and content
sufficient to cause the survey-related “standard exceptions” to be removed from
and all survey related endorsements to be issued for the title insurance policy
applicable to such properties, for which all necessary fees (where applicable)
have been paid, and dated no more than 180 days before the day of the initial
Credit Extension, certified to the Administrative Agent and the issuer of the
Mortgage Policies,

 

-74-



--------------------------------------------------------------------------------

(D) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to create valid first and subsisting Liens on
the property described in the Mortgages has been taken,

(E) with respect to each Mortgaged Property, copies of all leases in which a
Loan Party holds the lessor’s interest or other agreements relating to the
possessory interests, if any, to the extent any of the foregoing affect any
Mortgaged Property and provide for rent or equivalent payments in excess of
$250,000 or as the Administrative Agent may otherwise request, either expressly
by its terms or pursuant to a subordination, non-disturbance and attornment
agreement, and shall otherwise be acceptable to the Administrative Agent,

(F) with respect to each Mortgaged Property, the applicable Loan Party shall
have made all notifications, registrations and filings, to the extent required
by, and in accordance with, all Governmental Real Property Disclosure
Requirements applicable to such Mortgaged Property, and

(G) The Administrative Agent shall have received a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and each Loan Party relating thereto);

(vi) certificate of the secretary or assistant secretary of each Loan Party,
dated the Funding Date, certifying (A) that attached thereto is a true and
complete copy of each Organization Document of such Loan Party certified (to the
extent applicable) as of a recent date by the Secretary of State of the state of
its organization, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect and (C) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party (together
with a certificate of another officer as to the incumbency and specimen
signature of the secretary or assistant secretary executing the certificate in
this clause (vi));

(vii) a certificate as to the good standing or equivalent of each Loan Party (in
so-called “long-form” if available) (except where the Loan Party’s jurisdiction
of organization does not recognize good standing or equivalent status) as of a
recent date, from such Secretary of State (or other applicable Governmental
Authority);

(viii) a favorable opinion of (A) Squire, Sanders & Dempsey L.L.P., counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender, as to
the matters set forth in Exhibit I-1 with such changes thereto, and with respect
to such other matters concerning the Loan Parties and the Loan Documents, as the
Arrangers may reasonably request and (B) in-house counsel to each Loan Party,
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit I-2 with such changes thereto, and with respect to such other
matters concerning the Loan Parties and the Loan Documents, as the Arrangers may
reasonably request;

 

-75-



--------------------------------------------------------------------------------

(ix) a favorable opinion of each local counsel listed on Schedule 4.01(a)(ix),
in each case, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit I-3 with such changes thereto, and with respect to
such other matters concerning the Loan Parties and the Loan Documents, as the
Arrangers may reasonably request;

(x) a certificate of a Responsible Officer of each Loan Party (A) confirming
that all consents, licenses and approvals to the extent required by the terms of
the Merger Agreement in connection with the consummation of the Merger have been
obtained and either (B) attaching copies of all consents, licenses and approvals
(other than those described in clause (A) above) required in connection with the
consummation by such Loan Party of the Credit Transaction and the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is a party, and such consents, licenses
and approvals shall be in full force and effect, or (C) stating that no such
consents, licenses or approvals are so required;

(xi) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.01(e), (f), (g), (h) and (i) and
4.02(a), (b) and (d) have been satisfied; and (B) a calculation of the
Consolidated Leverage Ratio as of the last day of the fiscal quarter of the
Borrower most recently ended prior to the Funding Date;

(xii) a business plan and budget of the Borrower and its Subsidiaries on a
consolidated basis, including forecasts prepared by management of the Borrower,
of consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries on a quarterly basis for the first
year following the Funding Date;

(xiii) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained (including, without limitation, flood
insurance) and is in effect, together with the certificates of insurance in form
and substance satisfactory to the Administrative Agent, naming the
Administrative Agent, on behalf of the Lenders, as an additional insured or loss
payee and mortgagee, as the case may be, under all insurance policies maintained
with respect to the assets and properties of the Loan Parties that constitutes
Collateral;

(xiv) certified copies of each of the Related Documents, duly executed by the
parties thereto, together with all agreements, instruments and other documents
delivered in connection therewith as the Administrative Agent shall request;

(xv) “Pay-off” letters in form and substance reasonably satisfactory to the
Administrative Agent with respect to the Existing Credit Agreements having been,
or concurrently with the Funding Date are being, terminated and all Liens
securing obligations under the Existing Credit Agreements have been, or
concurrently with the Funding Date are being, released; and

 

-76-



--------------------------------------------------------------------------------

(xvi) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, any L/C Issuer or any Arranger reasonably may require.

(b) (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Funding Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Funding Date shall have been
paid.

(c) The Borrower shall have paid all reasonable fees, charges and disbursements
of counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to or on the Funding
Date, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

(d) The Funding Date shall have occurred on or before December 31, 2008.

(e) After giving effect to the Transaction, the Borrower and its Subsidiaries
shall have outstanding no Indebtedness or preferred stock other than (i) the
Loans and other Credit Extensions, (ii) the Senior Notes and/or Bridge Facility,
(iii) any Permitted Receivables Facility and (iv) other Indebtedness listed on
Schedule 7.02. Without limitation of the foregoing, the currency swap agreement,
dated October 14, 2008, among the Borrower and the Arrangers (or Affiliates
thereof) in a notional amount of approximately €420,000,000 will be terminated
on, and as a condition to, funding on the Funding Date.

(f) The Merger Agreement shall not have been altered, amended or otherwise
changed or supplemented or any condition therein consented to or waived without
the prior written consent of the Arrangers (other than a waiver by the Acquired
Business of the condition set forth in Section 7.03(c) of the Merger Agreement
and other than any other such alterations, amendments, changes, supplements,
consents or waivers that are not materially adverse individually or in the
aggregate to the interests of the Arrangers or Lenders). The Merger shall have
been or shall concurrently be consummated in accordance with the terms of the
Merger Agreement, as its provisions may from time to time have been altered,
amended, changed, supplemented, consented to or waived in accordance with this
Section 4.01(f); and the Administrative Agent shall have received, or shall
receive concurrently, certified copies of a certificate of merger or other
confirmation satisfactory to the Arrangers of the consummation of the Merger
from the Secretary of State of the State of Delaware.

(g) The Borrower shall have received or shall concurrently receive not less than
an aggregate of $750,000,000 in (i) gross cash proceeds from the sale of the
Senior Notes or (ii) gross cash proceeds of the Bridge Facility or (iii) a
combination of both (provided that such amount shall be subject to reallocation
as set forth in the fourth paragraph of Section 10.01).

 

-77-



--------------------------------------------------------------------------------

(h) Prior to and during the syndication of the Facilities, there shall have been
no offering, placement or arrangement of any debt by or on behalf of any Loan
Party (other than the Concurrent Trade Receivables Facilities, Senior Notes or
with respect to Indebtedness listed on Schedule 7.02).

(i) No Closing Date Acquired Business Material Adverse Effect shall have
occurred since July 10, 2008 and be continuing.

(j) On the Funding Date and immediately prior to giving effect to the Merger,
the representations and warranties with respect to the Acquired Business and its
Subsidiaries shall be true and correct to the extent required by the condition
set forth in Section 7.02(a) of the Merger Agreement.

Notwithstanding the foregoing, but without limiting the Arrangers’ discretion in
respect to certain items described above, the items identified on Schedule 6.21
may be delivered after the Funding Date pursuant to Section 6.21 and Schedule
6.21.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Funding Date
specifying its objection thereto.

4.02 Conditions to All Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans), including on the Funding Date, is subject to the following
conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in Sections 5.05(a)
and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively; provided that,
notwithstanding the foregoing, solely for purposes of the initial Credit
Extension on the Funding Date, the representations and warranties shall be
limited to the following: (i) those representations and warranties in respect of
the Borrower and its Subsidiaries contained in Sections 5.01, 5.02, 5.03, 5.04,
5.05 (but excluding Section 5.05(c)), 5.06, 5.07, 5.08, 5.09, 5.10, 5.11, 5.12,
5.14, 5.15, 5.16, 5.18, 5.21, and 5.22 shall be true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse

 

-78-



--------------------------------------------------------------------------------

Effect” shall be true and correct in all respects), and (ii) those
representations and warranties in respect of the Acquired Business and its
Subsidiaries contained in Sections 5.01, 5.02, 5.14, 5.16, 5.18 and 5.21 shall
be true and correct in all material respects (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects) and provided, further that if the
Borrower cannot make a representation and warranty contained in clause (i), the
Borrower can make the corresponding representation and warranty contained in the
Existing Borrower Credit Agreement with such conforming changes to the
applicable representation and warranty of the Existing Borrower Credit Agreement
as the Borrower and Arrangers may reasonably agree, and such representation and
warranty shall be set forth in the certificate delivered on the Funding Date
pursuant to Section 4.01(a)(xi).

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof; provided that solely for
purposes of the initial Credit Extension on the Funding Date, no Default shall
have occurred and be continuing under Sections 8.01(a), (f), or (j) and no Event
of Default shall have occurred and be continuing.

(c) The Administrative Agent and, if applicable, an L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

(d) In the case of a Revolving Credit Borrowing, after giving effect to such
Revolving Credit Borrowing, the Borrower or its U.S. Subsidiaries shall not hold
in excess of $300,000,000 in cash or Cash Equivalents.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a), (b) and (d) have
been satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that (provided that (i) to the extent any such representation or warranty
relates to the Acquired Business or any of its Subsidiaries, such representation
or warranty is not made on the Signing Date, but shall be made on and after the
Funding Date and (ii) the Borrower shall be permitted to update the Schedules to
this Agreement on or prior to the initial borrowings on the Funding Date, so
long as any such updates are satisfactory to the Arrangers):

5.01 Existence, Qualification and Power. Each Loan Party and each of its
Material Subsidiaries (a) is duly organized or formed, legally and validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents and Related
Documents to which it is a party

 

-79-



--------------------------------------------------------------------------------

and consummate the Transaction, and (c) is duly qualified and is licensed and,
as applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. As of the Signing Date, the execution,
delivery and performance by the Borrower of this Agreement and each Related
Document to which it is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of the Borrower’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation under a material contract to which the Borrower is a party or
affecting the Borrower or the properties of the Borrower or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower or its property is
subject; or (c) violate any Law. As of the Funding Date, the execution, delivery
and performance by each Loan Party of each Loan Document and Related Document to
which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation under a material contract to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

5.03 Governmental Authorization; Other Consents. On and after the Funding Date,
except as already obtained, no approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person will be necessary or required in connection with (a) the execution,
delivery or performance by, or enforcement against, any Loan Party of this
Agreement or any other Loan Document or Related Document, or for the
consummation of the Credit Transaction, (b) the grant by any Loan Party of the
Liens granted by it pursuant to the Collateral Documents, (c) except as required
by Sections 4.01, 6.12 and 6.15, the perfection or maintenance of the Liens
created under the Collateral Documents (including the first priority nature
thereof) or (d) the exercise by the Administrative Agent or any Lender of its
rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents, except that certain filings with the
Federal Communications Commission (the “FCC”) may be required in connection with
the grant of a security interest in FCC licenses and the exercise of remedies
thereunder. As of the Funding Date, all applicable waiting periods in connection
with the Credit Transaction have expired without any action having been taken by
any Governmental Authority restraining, preventing or imposing materially
adverse conditions upon the Credit Transaction or the rights of the Loan Parties
or their Subsidiaries freely to transfer or otherwise dispose of, or to create
any Lien on, any properties now owned or hereafter acquired by any of them. As
of the Funding Date, the Merger shall be consummated in accordance with the
Merger Agreement and applicable Law.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of affecting creditors’
rights generally and subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

-80-



--------------------------------------------------------------------------------

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements with respect to the Borrower, and, to the
Borrower’s knowledge, the Audited Financial Statements with respect to the
Acquired Business (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present the financial condition of the Borrower and its
Subsidiaries or the Acquired Business and its Subsidiaries, as the case may be,
as of the date thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (iii) show all
material indebtedness and other liabilities, direct or contingent, of the
Borrower and its Subsidiaries and of the Acquired Business and its Subsidiaries
as of the date thereof, including liabilities for taxes, material commitments
and Indebtedness.

(b) (i) The unaudited consolidated and consolidating balance sheets of the
Borrower and its Subsidiaries dated June 30, 2008, and the related consolidated
and consolidating statements of income or operations, shareholders’ equity and
cash flows for the fiscal quarter ended on that date (x) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (y) fairly present the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (x) and (y), to the absence of footnotes and to normal year-end
audit adjustments and (ii) to the Borrower’s knowledge, the unaudited
consolidated and consolidating balance sheets of the Acquired Business and its
Subsidiaries dated June 30, 2008, and the related consolidated and consolidating
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (x) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (y) fairly present the financial condition of the
Acquired Business and its Subsidiaries as of the date thereof and their results
of operations for the period covered thereby, subject, in the case of clauses
(x) and (y), to the absence of footnotes and to normal year-end audit
adjustments. Schedule 5.05 sets forth all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its consolidated
Subsidiaries and the Acquired Business and its consolidated Subsidiaries as of
the date of such financial statements, including liabilities for taxes, material
contracts and Indebtedness.

(c) Since the Signing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

(d) The consolidated and consolidating pro forma balance sheets of the Borrower
and its Subsidiaries as at June 30, 2008 and the related consolidated and
consolidating pro forma statements of income and cash flows of the Borrower and
its Subsidiaries for the nine months then ended, certified by the chief
financial officer or treasurer of the Borrower, copies of which have been
furnished to each Lender, fairly present the consolidated and consolidating
pro forma financial condition of the Borrower and its Subsidiaries as at such
date and the consolidated and consolidating pro forma results of operations of
the Borrower and its Subsidiaries for the period ended on such date, in each
case giving effect to the Transaction, all in accordance with GAAP.

 

-81-



--------------------------------------------------------------------------------

(e) (i) The consolidated and consolidating forecasted balance sheets, statements
of income and cash flows of the Borrower and its Subsidiaries delivered pursuant
to Section 4.01 were prepared in good faith and on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, the Borrower’s best estimate of its future financial condition and
performance; and (ii) the consolidated and consolidating forecasted balance
sheets, statements of income and cash flows of the Acquired Business and its
Subsidiaries delivered pursuant to Section 4.01 were, to the Borrower’s
knowledge, prepared in good faith and on the basis of the assumptions stated
therein, which assumptions were fair in light of the conditions existing at the
time of delivery of such forecasts, and represented, at the time of delivery,
the Borrower’s best estimate of its future financial condition and performance.

5.06 Litigation. Except as set forth on Schedule 5.06, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Borrower, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement, any other Loan Document, any Related
Document or the consummation of the Transaction, or (b) either individually or
in the aggregate, if determined adversely, would reasonably be expected to have
a Material Adverse Effect.

5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to, or a party to, any Contractual Obligation that would,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

5.08 Ownership of Property; Liens; Investments.

(a) Each Loan Party and each of its Subsidiaries has good and marketable title
in fee simple to, or valid leasehold interests in, all real property necessary
or used in the ordinary conduct of its business, except for such defects in
title as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(b) The property of each Loan Party and each of its Subsidiaries is subject to
no Liens, other than Permitted Encumbrances, Liens securing Indebtedness or
other obligations less than $1,000,000 individually and Liens set forth on
Schedule 5.08(b), and as otherwise permitted by Section 7.01.

(c) As of the date of the Perfection Certificate (which term for the purposes of
this Article 5 shall be deemed to mean the Perfection Certificate, as most
recently updated pursuant to this Agreement or another Loan Document), Schedule
7(a) of the Perfection Certificate, sets forth a complete and accurate list of
all items required by such schedule including real property owned by each Loan
Party and each of its Material Domestic Subsidiaries, showing, in each

 

-82-



--------------------------------------------------------------------------------

case, as of the Signing Date the street address, county or other relevant
jurisdiction, state, record owner, the value according to the applicable tax
valuation thereof and (with respect to properties having an insurance
replacement value greater than $10,000,000) the insurance replacement value
thereof.

(d) (i) As of the date of the Perfection Certificate, Schedule 7(a) of the
Perfection Certificate sets forth a complete and accurate list of all leases
required to be disclosed thereon of real property under which any Loan Party or
any Material Subsidiary of a Loan Party is the lessee, showing as of the Signing
Date the street address, county or other relevant jurisdiction, state, lessor
and lessee. Each such lease is the legal, valid and binding obligation of the
lessor thereof, enforceable in accordance with its terms.

(ii) As of the date of the Perfection Certificate, Schedule 7(a) of the
Perfection Certificate sets forth a complete and accurate list of all leases of
Mortgaged Property under which any Loan Party or any Material Subsidiary of a
Loan Party is the lessor, showing as of the Signing Date the street address,
county or other relevant jurisdiction, state, lessor and lessee. Each such lease
is the legal, valid and binding obligation of the lessee thereof, enforceable in
accordance with its terms.

(e) Schedule 5.08(e) sets forth a complete and accurate list of all Investments
in excess of $5,000,000 held by any Loan Party on the Signing Date, showing as
of the Signing Date the amount, obligor or issuer and maturity, if any, thereof.

5.09 Environmental Matters.

(a) Except as set forth on Schedule 5.09 or except as, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect:

(i) The Borrower and its Subsidiaries and their businesses, operations,
facilities and property are in compliance with, and the Borrower and its
Subsidiaries have no liability under, any Environmental Laws;

(ii) The Borrower and its Subsidiaries have obtained all Environmental Permits
required for the conduct of their businesses and operations, and the ownership,
operation and use of their facilities and property, under Environmental Laws,
and all such Environmental Permits are valid and in good standing;

(iii) (A) There has been no Release or, to the knowledge of the Borrower,
threatened Release of Hazardous Materials on, at, under or from any property or
facility presently owned, leased or operated by the Borrower and its
Subsidiaries during the period of time when such property or facility was owned,
leased or operated by the Borrower and its Subsidiaries, that could reasonably
be expected to result in liability of the Borrower or any Subsidiary under or
noncompliance by the Borrower or any Subsidiary with any Environmental Law and
(B) to the knowledge of the Borrower, there has been no Release or threatened
Release of Hazardous Materials on, at, under or from any property or facility
owned, leased or operated by the Borrower and its Subsidiaries during the period
of time when such property or facility was not owned, leased or operated by the
Borrower and its Subsidiaries, that could reasonably be expected to result in
liability of the Borrower or any Subsidiary under or noncompliance by the
Borrower or any Subsidiary with any Environmental Law;

 

-83-



--------------------------------------------------------------------------------

(iv) There is no claim, notice, suit, action, complaint, demand or proceeding
pending or, to the knowledge of the Borrower and its Subsidiaries threatened,
against the Borrower or its Subsidiaries alleging actual or potential liability
under or violation of any Environmental Law (an “Environmental Claim”), and, to
the knowledge of the Borrower, there are no actions, activities, occurrences,
conditions, or incidents that could reasonably be expected to form the basis of
such an Environmental Claim;

(v) To the knowledge of the Borrower, no Person with an indemnity or
contribution obligation to the Borrower or any of its Subsidiaries relating to
compliance with or liability under any Environmental Law is in default with
respect to such obligation; and

(vi) Neither the Borrower nor any of its Subsidiaries is currently obligated to
perform any action or otherwise incur any expense under any Environmental Law
pursuant to any Environmental Permit, order, decree, judgment or agreement by
which it is bound or has assumed by contract or agreement, and none of them is
conducting or financing, in whole or in part, any investigation, response or
other corrective action pursuant to any Environmental Law at any facility or
location.

(b) Except as set forth in Schedule 5.09, no Lien has been recorded or, to the
knowledge of the Borrower and its Subsidiaries threatened, under any
Environmental Law with respect to any real property or other assets currently
owned by the Borrower or any of its Material Subsidiaries.

5.10 Insurance. The properties of the Borrower and its Material Subsidiaries are
insured with (i) financially sound and reputable insurance companies and
(ii) insurance companies that are not Affiliates of the Borrower (other than
Ashmont Insurance Company, Inc., which is an Affiliate of the Borrower, the
Subsidiaries of Ashmont Insurance Company, Inc. and their respective successors
and assigns), in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Material
Subsidiary operates. No Mortgage encumbers improved real property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards within the meaning of
the National Flood Insurance Act of 1968 unless flood insurance available under
such Act has been obtained in accordance with Section 6.07.

5.11 Taxes. The Borrower and its Subsidiaries have filed all Federal, state and
other tax returns and reports required to be filed, and have paid all Federal,
state and other taxes, assessments, fees and other governmental charges levied
or imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted, which suspend enforcement or collection of the
claim in question and for which adequate reserves have been provided in
accordance with GAAP, except, where the failure to do so would not reasonably be
expected, individually or in

 

-84-



--------------------------------------------------------------------------------

the aggregate, to have a Material Adverse Effect. There are no proposed tax
assessments against the Borrower or any Subsidiary that would, if made,
individually or in the aggregate, have a Material Adverse Effect. Except as set
forth on Schedule 5.11, neither any Loan Party nor any Domestic Subsidiary
thereof is party to any tax sharing agreement. The Merger will not be taxable to
the Borrower or any of its Subsidiaries.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by or will be timely filed according to the applicable
determination letter cycle with the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has been determined to be, or is expected to be, in “at risk”
status (within the meaning of Section 430 of the Code), whose accumulated
benefit obligation as determined under Financial Accounting Standard 87 is
greater than or equal to $30,000,000; (iii) neither the Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; and (iv) neither the Borrower nor any ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.

(d) Except where the failure to do so, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect, with respect
to each scheme or arrangement mandated by a government other than the United
States (a “Foreign Government Scheme or Arrangement”) and with respect to each
employee benefit plan maintained or contributed to by any Loan Party or any
Subsidiary of any Loan Party that is not subject to United States law (a
“Foreign Plan”):

(i) any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices;

(ii) the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the Signing Date, with

 

-85-



--------------------------------------------------------------------------------

respect to all current and former participants in such Foreign Plan according to
the actuarial assumptions and valuations most recently used to account for such
obligations in accordance with applicable generally accepted accounting
principles; and

(iii) each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.

5.13 Subsidiaries; Equity Interests; Loan Parties. No Loan Party has any
Subsidiaries other than those specifically disclosed in Schedule 1(a) of the
Perfection Certificate and all of the outstanding Equity Interests in such
Subsidiaries that are Pledged Collateral have been validly issued, are fully
paid and non-assessable and are owned by a Loan Party in the amounts specified
on Schedules 9(a) and 9(b) to the Perfection Certificate free and clear of all
Liens except those created under the Collateral Documents. No Loan Party has any
equity investments in any other corporation or entity other than those
specifically disclosed in Schedules 9(a) or 9(b) to the Perfection Certificate.
All of the outstanding Equity Interests in the Borrower have been validly
issued, are fully paid and non-assessable. On and after the Funding Date as and
when required by Section 6.12, all Subsidiaries (other than CFCs, Immaterial
Subsidiaries and Special Purpose Finance Subsidiaries) are Loan Parties. Set
forth on Schedules 9(a) or 9(b) to the Perfection Certificate is a complete and
accurate list of all Loan Parties, showing as of the Signing Date (as to each
Loan Party) the jurisdiction of its organization, the address of its principal
place of business and its U.S. taxpayer identification number or, in the case of
any Loan Party that is not organized under the laws of one of the states of the
United States of America that does not have a U.S. taxpayer identification
number, its unique identification number issued to it by the jurisdiction of its
incorporation. The copy of the charter of each Loan Party and each amendment
thereto provided pursuant to Section 4.01(a)(vi) is a true and correct copy of
each such document, each of which is valid and in full force and effect.

5.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15 Disclosure. The Borrower has disclosed to the Administrative Agent and the
Lenders all corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, would reasonably be expected to result in a Material
Adverse Effect. No report, financial statement, certificate or other information
furnished (whether in writing or orally) by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein,

 

-86-



--------------------------------------------------------------------------------

in the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

5.16 Compliance with Laws. Except as disclosed in Schedule 5.09, each Loan Party
and each Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

5.17 Intellectual Property; Licenses, Etc. Each Loan Party and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, except where the failure to own or
possess the right to use such IP Rights would not reasonably be expected to have
a Material Adverse Effect. To the best knowledge of the Borrower, no slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by any Loan Party or
any of its Subsidiaries infringes upon any rights held by any other Person
except where such infringements, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the
Borrower, threatened, which, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

5.18 Solvency. After giving effect to the Transactions, (i) the Borrower is,
individually and together with its Subsidiaries on a consolidated basis, Solvent
and (ii) the Acquired Business is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.

5.19 Casualty, Etc. Neither the businesses nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

5.20 Labor Matters. As of the Signing Date, except as set forth on Schedule
5.20, there are no collective bargaining agreements or Multiemployer Plans
covering the employees of the Borrower or any of its Subsidiaries as of the
Signing Date and neither the Borrower nor any Subsidiary has suffered any
strikes, walkouts, work stoppages or other material labor difficulty within the
last five years. The hours worked by and payments made to employees of the
Borrower or any of its Subsidiaries have not been in violation in any material
respect of the Fair Labor Standards Act or any other applicable federal, state,
local or foreign law dealing with such matters where such violation,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

-87-



--------------------------------------------------------------------------------

5.21 Collateral Documents. On and after the Funding Date:

(a) The Security Agreement is effective to create in favor of the Administrative
Agent for the benefit of the Secured Parties, legal, valid and enforceable Liens
on, and security interests in, the Security Agreement Collateral and, when
(i) financing statements and other filings in appropriate form are filed in the
offices specified on Schedule 5 to the Perfection Certificate and (ii) upon the
taking of possession or control by the Administrative Agent of the Security
Agreement Collateral with respect to which a security interest may be perfected
only by possession or control (which possession or control shall be given to the
Administrative Agent to the extent possession or control by the Administrative
Agent is required by the Security Agreement), the Liens created by the Security
Agreement shall constitute fully perfected Liens on, and security interests in,
all right, title and interest of the grantors in the Security Agreement
Collateral (other than such Security Agreement Collateral in which a security
interest cannot be perfected under the UCC as in effect at the relevant time in
the relevant jurisdiction or is not required to be perfected pursuant to this
Agreement or any other Loan Document), in each case subject to no Liens other
than Liens permitted under the Loan Documents.

(b) When the Security Agreement or a short form thereof is filed in the United
States Patent and Trademark Office and the United States Copyright Office, the
Liens created by such Security Agreement shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the grantors
thereunder in Patents (as defined in the Security Agreement) registered or
applied for with the United States Patent and Trademark Office or Copyrights (as
defined in such Security Agreement) registered or applied for with the United
States Copyright Office, as the case may be, in each case subject to no Liens
other than Liens permitted under the Loan Documents.

(c) Each Mortgage is effective to create, in favor of the Administrative Agent,
for its benefit and the benefit of the Secured Parties, legal, valid and
enforceable first priority Liens on, and security interests in, all of the Loan
Parties’ right, title and interest in and to the Mortgaged Properties thereunder
and the proceeds thereof, subject only to Permitted Encumbrances, and when the
Mortgages are filed in the offices specified on Schedule 7(a) to the Perfection
Certificate dated the Funding Date (or, in the case of any Mortgage executed and
delivered after the date thereof in accordance with the provisions of Sections
6.12 and 6.15, when such Mortgage is filed in the offices specified in the local
counsel opinion delivered with respect thereto in accordance with the provisions
of Sections 6.12 and 6.15), the Mortgages shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the Loan Parties
in the Mortgaged Properties and the proceeds thereof, in each case prior and
superior in right to any other Person, other than Permitted Encumbrances.

(d) Each Collateral Document delivered pursuant to Sections 6.12 and 6.15 will,
upon execution and delivery thereof, be effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, all of the Loan Parties’ right,
title and interest in and to the Collateral thereunder, and (i) when all
appropriate filings or recordings are made in the appropriate offices as may be
required under applicable law and (ii) upon the taking of possession or control
by the Administrative Agent of such Collateral with respect to which a security
interest may be perfected only by

 

-88-



--------------------------------------------------------------------------------

possession or control (which possession or control shall be given to the
Administrative Agent to the extent required by any Collateral Document or is not
required to be perfected pursuant to this Agreement or any other Loan Document),
such Collateral Document will constitute fully perfected Liens on, and security
interests in, all right, title and interest of the Loan Parties in such
Collateral, in each case subject to no Liens other than the Liens permitted
under the Loan Documents, as the foregoing is warranted in, as applicable,
paragraph (a), (b) or (c) of this Section 5.21.

5.22 Reportable Transactions. Neither the Borrower nor any of its Subsidiaries
expects to identify one or more of the Loans under this Agreement as a
“reportable transaction” on IRS Form 8886 filed with the U.S. tax returns for
purposes of Section 6011, 6111 or 6112 of the Code or the Treasury Regulations
promulgated thereunder.

ARTICLE VI

AFFIRMATIVE COVENANTS

From and after the Funding Date, so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail reasonably satisfactory to the Administrative Agent:

(a) promptly when available, but in any event within 90 days after the end of
each fiscal year of the Borrower (commencing with the fiscal year ended
September 30, 2008), a consolidated and consolidating balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated and consolidating statements of income or operations, changes in
shareholders’ equity, and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, and such consolidating
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Borrower and its
Subsidiaries; and

(b) promptly when available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ending December 31, 2008), a consolidated
and consolidating balance sheet of the Borrower and its Subsidiaries as at the
end of such fiscal quarter, and the related consolidated and consolidating
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal quarter and for the portion of the

 

-89-



--------------------------------------------------------------------------------

Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail, such consolidated statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller of the
Borrower as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes and such consolidating statements to be certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
the Borrower and its Subsidiaries.

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), to the extent obtainable with commercially reasonable efforts,
a certificate of its independent certified public accountants certifying such
financial statements and stating that in making the examination necessary
therefor no knowledge was obtained of any Default under the financial covenants
set forth herein or, if any such Default shall exist, stating the nature and
status of such event;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower;

(c) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
any Loan Party by independent accountants in connection with the accounts or
books of any Loan Party or any of its Subsidiaries, or any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant hereto;

 

-90-



--------------------------------------------------------------------------------

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(f) promptly, but in any event within 30 days after the end of each fiscal year
of the Borrower, a report summarizing the material insurance coverage with
respect to property and/or risks located in the United States (specifying type,
amount and carrier) in effect for each Loan Party and its Material Subsidiaries
and containing such additional information as the Administrative Agent, or any
Lender through the Administrative Agent, may reasonably specify;

(g) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof, to the extent permitted by Law;

(h) not later than five Business Days after receipt thereof by any Loan Party or
any Subsidiary thereof, copies of all notices, requests and other documents
(including amendments, waivers and other modifications) so received under or
pursuant to any Related Document or instrument, indenture, loan or credit or
similar agreement and, from time to time upon request by the Administrative
Agent, such information and reports regarding the Related Documents and such
instruments, indentures and loan and credit and similar agreements as the
Administrative Agent may reasonably request;

(i) promptly after the assertion or occurrence thereof, notice of any action or
proceeding pursuant to any Environmental Law against or of any claimed
noncompliance by any Loan Party or any of its Subsidiaries with any
Environmental Law or Environmental Permit that would (i) reasonably be expected
to have a Material Adverse Effect or (ii) cause any property described in the
Mortgages to be subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law; provided, however, that no such
notice shall be required under clause (ii), above, if the restriction on
occupancy or use is immaterial in nature, in the reasonable judgment of the
Borrower;

(j) concurrently with the delivery of financial statements pursuant to
Section 6.01(a), deliver to the Administrative Agent a Perfection Certificate
Supplement (or a certificate confirming that there has been no change in
information since the date of the Perfection Certificate or latest Perfection
Certificate Supplement) and a certificate of a Responsible Officer and the chief
legal officer of the Borrower certifying that all UCC financing statements
(including fixture filings, as applicable) or other appropriate filings,
recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Collateral have been filed of
record in each governmental, municipal or other appropriate office in each
jurisdiction necessary to protect and perfect the security interests and Liens
under the Collateral Documents for a period of not less

 

-91-



--------------------------------------------------------------------------------

than 18 months after the date of such certificate (except as noted therein with
respect to any continuation statements to be filed within such period and except
to the extent that perfection is not then required pursuant to any provision of
this Agreement or any other Loan Document);

(k) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request; and

(l) (A) Upon request by the Administrative Agent, copies of: (i) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by the
Borrower, any Subsidiary or any ERISA Affiliate with the Internal Revenue
Service with respect to each Pension Plan; (ii) the most recent actuarial
valuation report for each Pension Plan; (iii) all notices received by the
Borrower, any Subsidiary or any ERISA Affiliate from a Multiemployer Plan
sponsor or any governmental agency concerning an ERISA Event; and (iv) such
other documents or governmental reports or filings relating to any Plan as the
Administrative Agent shall reasonably request; and (B) promptly following any
request therefor, copies of (i) any documents described in Section 101(k) of
ERISA that the Borrower, any Subsidiary or any ERISA Affiliate may request with
respect to any Multiemployer Plan and (ii) any notices described in
Section 101(l) of ERISA that the Borrower, any Subsidiary or any ERISA Affiliate
may request with respect to any Multiemployer Plan; provided that if such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan have not been requested, the applicable entity shall promptly
make a request for such documents or notices from such administrator or sponsor
and shall provide copies of such documents and notices promptly after receipt
thereof.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(b) to the Administrative Agent.
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

-92-



--------------------------------------------------------------------------------

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

6.03 Notices. Promptly following a Responsible Officer’s knowledge thereof,
notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, including any
determination by the Borrower referred to in Section 2.10(b);

 

-93-



--------------------------------------------------------------------------------

(e) of the (i) occurrence of any Disposition of property or assets for which the
Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(ii), (ii) incurrence or issuance of any Indebtedness for which
the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(iii), and (iii) receipt of any Extraordinary Receipt for which
the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(iv); and

(f) of any announcement by a Rating Agency of any change in a Debt Rating,
including outlook.

Each notice pursuant to Section 6.03 (other than Section 6.03(e) or (f)) shall
be accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its material obligations and liabilities, including (a) all
material tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Subsidiary, if
such contest suspends enforcement or collection of the claim in question;
(b) all lawful claims before by law they become a Lien upon its property that
would cause a breach of Section 7.01; and (c) all Indebtedness that exceeds the
Threshold Amount, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect the Borrower’s and its Material Subsidiaries’ legal existence
and good standing (or equivalent status) under the Laws of the jurisdiction of
its organization except in a transaction permitted by Section 7.04 or 7.05;
provided, however, that the Borrower and its Subsidiaries may consummate the
Merger and any other merger or consolidation permitted under Section 7.04;
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses, approvals and franchises necessary or desirable in the normal conduct
of its business, except to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect; and (c) preserve or renew all of
its registered patents, trademarks, trade names and service marks, the
non-preservation of which would reasonably be expected to have a Material
Adverse Effect.

6.06 Maintenance of Properties.

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; and

(b) make all necessary repairs thereto and renewals and replacements thereof;
and

 

-94-



--------------------------------------------------------------------------------

(c) use a standard of care typical in the industry in the operation and
maintenance of its facilities, in the case of each of (a), (b) and (c), except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

6.07 Maintenance of Insurance.

(a) Maintain with (i) financially sound and reputable insurance companies and
(ii) insurance companies that are not Affiliates of the Borrower (other than
Ashmont Insurance Company, Inc., which is an Affiliate of the Borrower, the
Subsidiaries of Ashmont Insurance Company, Inc. and their respective successors
and assigns), insurance with respect to its properties and business against loss
or damage of the kinds customarily insured against by companies engaged in the
same or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other companies.

(b) All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days after receipt by the Administrative Agent of written
notice thereof, (ii) name the Administrative Agent as mortgagee (in the case of
property insurance) or additional insured on behalf of the Secured Parties (in
the case of liability insurance) or loss payee (in the case of property
insurance), as applicable in the case of insurance relating to Collateral and
(iii) be reasonably satisfactory in all other respects to the Administrative
Agent.

(c) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a Special Flood Hazard Area with respect to which flood insurance has been
made available under the National Food Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause each Loan Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in such amounts at
least sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the Borrower or the applicable
Material Subsidiary operates and (ii) deliver to the Administrative Agent
evidence of such compliance in form and substance reasonably acceptable to the
Administrative Agent.

(d) No Loan Party that is an owner of Mortgaged Property shall take any action
that is reasonably likely to be the basis for termination, revocation or denial
of any insurance coverage required to be maintained under such Loan Party’s
respective Mortgage or that could be the basis for a defense to any claim under
any Insurance Policy maintained in respect of the Mortgaged Property, and each
Loan Party shall otherwise comply in all material respects with all Insurance
Requirements in respect of the Mortgaged Property; provided that each Loan party
may, at its own expense and after written notice to the Administrative Agent,
(i) contest the applicability or enforceability of any such Insurance
Requirement by appropriate legal proceedings, the prosecution of which does not
constitute a basis for cancellation or revocation of any insurance coverage
required under this Section 6.07 or (ii) cause the Insurance Policy containing
any such Insurance Requirement to be replaced by a new policy complying with the
provisions of this Section 6.07.

 

-95-



--------------------------------------------------------------------------------

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith would not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records.

Maintain proper books of record and account, in which full, true and correct
entries in material conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be; and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Borrower or
such Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers, and independent public accountants, all at the
expense of the Borrower and at such reasonable times during normal business
hours and reasonable frequency, upon reasonable advance notice to the Borrower;
provided, however, that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions (i) to finance
the Merger and the Refinancing, (ii) to pay fees and expenses incurred in
connection with the Transaction and (iii) to provide ongoing working capital and
for general corporate purposes not in contravention of any Law or of any Loan
Document.

6.12 Covenant to Guarantee Obligations and Give Security.

(a) Subject to this Section 6.12, with respect to any property acquired after
the Funding Date by any Loan Party that is intended to be subject to the Lien
created by any of the Collateral Documents but is not so subject, promptly (and
in any event within 30 days after the acquisition thereof) (i) execute and
deliver to the Administrative Agent such amendments or supplements to the
relevant Collateral Documents or such other documents as the Administrative
Agent shall deem necessary or advisable to grant to the Administrative Agent,
for its benefit and for the benefit of the other Secured Parties, a Lien on such
property subject to no Liens other than Liens permitted under the Loan
Documents, and (ii) take all actions necessary to cause such Lien to be duly
perfected to the extent required by such Collateral Document in accordance with
all applicable requirements of Law, including the filing of financing statements
in such jurisdictions as may be reasonably requested by the Administrative
Agent. The Borrower shall otherwise take such actions and execute and/or deliver
to the Administrative Agent such documents as the Administrative Agent shall
require to confirm the validity, perfection and priority of the Lien of the
Collateral Documents on such after-acquired properties.

 

-96-



--------------------------------------------------------------------------------

(b) With respect to any Person that is or becomes a Subsidiary (other than an
Immaterial Subsidiary or Special Purpose Finance Subsidiary) after the Funding
Date or any Subsidiary that ceases to be an Immaterial Subsidiary or Special
Purpose Finance Subsidiary, promptly (and in any event (A) within 30 days after
such Person becomes a Subsidiary or (B) within 30 days after financial
statements have been delivered pursuant to Section 6.01 (commencing with the
financial statements for the quarter ending December 31, 2008) indicating that
such Subsidiary has ceased to be an Immaterial Subsidiary or Special Purpose
Finance Subsidiary, as the case may be) (i) deliver to the Administrative Agent
the certificates, if any, representing all of the Equity Interests of such
Subsidiary (other than a Foreign Holdco or other Subsidiary to the extent the
pledge of Equity Interests thereof would be prohibited by applicable law ) that
are directly owned by the Borrower or a Guarantor, together with undated stock
powers or other appropriate instruments of transfer executed and delivered in
blank by a duly authorized officer of the holder(s) of such Equity Interests,
and all intercompany notes owing from such Subsidiary to any Loan Party together
with instruments of transfer executed and delivered in blank by a duly
authorized officer of such Loan Party and (ii) cause such new Subsidiary (other
than a CFC or other Subsidiary to the extent a Guaranty by it would be
prohibited by applicable law) (A) to execute a joinder agreement to the Guaranty
or such comparable documentation to become a Guarantor and a joinder agreement
to the applicable Security Agreement, substantially in the form annexed thereto
(provided that, in the case of any Foreign Holdco, recourse on any Guarantee by
such Foreign Holdco shall be limited to the Collateral pledged by such Foreign
Holdco and may be limited to the extent required by the law of such Foreign
Holdco’s jurisdiction of organization) and (B) to take all actions necessary or
advisable in the opinion of the Administrative Agent to cause the Lien created
by the applicable Security Agreement to be duly perfected to the extent required
by such agreement in accordance with all applicable requirements of Law,
including the filing of financing statements in such jurisdictions as may be
reasonably requested by the Administrative Agent. Notwithstanding the foregoing,
the Equity Interests required to be delivered to the Administrative Agent
pursuant to clause (i) of this Section 6.12(b) shall not include any Equity
Interests of a Foreign Holdco or of a CFC created or acquired after the Funding
Date other than (A) Voting Stock of any Subsidiary which is a first-tier CFC or
Foreign Holdco that is an Immaterial Subsidiary and not a Guarantor representing
65% of the total voting power of all outstanding Voting Stock of such Subsidiary
and (B) 100% of the Equity Interests not constituting Voting Stock of any such
Subsidiary, except that any such Equity Interests constituting “stock entitled
to vote” within the meaning of Treasury Regulation Section 1.956-2(c)(2) shall
be treated as Voting Stock for purposes of this Section 6.12(b).

(c) Promptly grant to the Administrative Agent, within 30 days of the
acquisition thereof, a security interest in and Mortgage on each real property
owned in fee by such Loan Party as is acquired by such Loan Party after the
Funding Date and that, together with any improvements thereon, individually has
a fair market value of at least $10,000,000, as additional security for the
Secured Obligations (unless the subject property is already mortgaged to a third
party to the extent permitted by Section 7.01). Such Mortgages shall be granted
pursuant to documentation reasonably satisfactory in form and substance to the
Administrative Agent and shall constitute valid and enforceable perfected Liens
subject only to Permitted Encumbrances. The Mortgages or instruments related
thereto shall be duly recorded or filed in such manner and in such places as are
required by law to establish, perfect, preserve and protect the Liens in favor
of the Administrative Agent required to be granted pursuant to the Mortgages and
all taxes, fees

 

-97-



--------------------------------------------------------------------------------

and other charges payable in connection therewith shall be paid in full. Such
Loan Party shall otherwise take such actions and execute and/or deliver to the
Administrative Agent such documents as the Administrative Agent shall require to
confirm the validity, perfection and priority of the Lien of any existing
Mortgage or new Mortgage against such after-acquired real property (including,
but not limited to, a Mortgage Policy, a survey, a flood hazard determination,
evidence of insurance coverage required hereunder and counsel opinions (in each
case, in form and substance reasonably satisfactory to the Administrative Agent)
in respect of such Mortgage).

(d) Notwithstanding anything to the contrary in this Section 6.12, the
Collateral shall not include assets in circumstances where the Administrative
Agent determines that the cost of obtaining pledge or security interest in such
assets is excessive in relation to the benefit thereof.

(e) Notwithstanding anything to the contrary in this Section 6.12, if any Person
ceases to be a Guarantor in accordance with this Agreement as a result of a
transaction permitted hereunder or as a result of ceasing to be a Material
Subsidiary (other than Ashprop LLC, Ashland Licensing and Intellectual Property
LLC and Ash GP LLC), the Administrative Agent will, at the Borrower’s expense
and upon receipt of any certifications reasonably requested by the
Administrative Agent in connection therewith and in accordance with
Section 9.10, execute and deliver to such Person such documents as such Person
may reasonably request to evidence the release of such Person from its
obligations hereunder and under the other Loan Documents.

6.13 Compliance with Environmental Laws. Except where the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect,
comply, and, to the extent permitted by Law and attainable using commercially
reasonable efforts, cause all lessees and other Persons operating or occupying
its properties and facilities to comply, in all material respects, with all
applicable Environmental Laws and Environmental Permits; obtain and renew all
Environmental Permits necessary for its operations, properties and facilities;
and conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to address Hazardous
Materials at, on, under or emanating from any of its properties or facilities,
in accordance with the requirements of all Environmental Laws; provided,
however, that neither the Borrower nor any of its Subsidiaries shall be required
to undertake any such actions to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances in accordance with GAAP.

6.14 Preparation of Environmental Reports. If an Event of Default is continuing
relating to Section 5.09 or Section 6.13, or if the Administrative Agent at any
time has reason to believe that there exist violations of Environmental Laws by
any Loan Party or any of its Subsidiaries or that there exist any Environmental
Liabilities or Environmental Claims, in each case which could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, then the following procedure shall be implemented:

(a) The Administrative Agent shall notify the Loan Parties that it intends to
seek an environmental audit and/or assessment report meeting the description in
subsection (c) below, and shall consult with the Loan Parties on the facts and
circumstances giving rise to the intent;

 

-98-



--------------------------------------------------------------------------------

(b) The Loan Parties shall have ten(10) business days to provide a response to
and otherwise consult with the Administrative Agent and the Required Lenders;

(c) If, after the consultation described in subsections (a) and (b) above, the
Administrative Agent and the Required Lenders believe it necessary, each Loan
Party shall, at the request of the Required Lenders, provide to the Lenders
within 60 days after such request, at the expense of the Borrower, an
environmental audit and/or assessment report for any of its properties or
facilities which is the subject of any such Event of Default, violation,
Environmental Liability, and/or Environmental Claim (“Environmental Audit”). An
Environmental Audit may include, where appropriate, soil, air, surface water and
groundwater sampling and testing. The Environmental Audit shall be prepared by
an environmental consulting firm acceptable to the Administrative Agent. The
Environmental Audit will, as relevant, indicate the presence or absence of any
such violation, and/or the presence, absence, Release or threat of Release of
Hazardous Materials and shall include the estimated cost of any compliance,
removal, remedial or other action required to correct any such Event of Default,
or violation, and/or to address any such Environmental Liability and/or
Environmental Claim;

(d) Without limiting the generality of the foregoing, if the Administrative
Agent determines at any time that a material risk exists that any such audit
and/or report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
audit and/or report at the expense of the Borrower, and the Borrower hereby
grants and agrees to cause any Subsidiary that owns any property or facility
described in such request to grant at the time of such request to the
Administrative Agent, the Lenders, such firm and any agents or representatives
thereof an irrevocable non-exclusive license, subject to the rights of tenants,
to enter onto their respective properties or facilities to undertake such an
audit and/or assessment.

6.15 Further Assurances. Promptly upon the reasonable request of the
Administrative Agent or any Lender, at the Borrower’s expense, execute,
acknowledge and deliver, or cause the execution, acknowledgment and delivery of,
and thereafter register, file or record, or cause to be registered, filed or
recorded, in an appropriate governmental office, any document or instrument
supplemental to or confirmatory of the Collateral Documents or otherwise deemed
by the Administrative Agent reasonably necessary or desirable for the continued
validity, perfection and priority of the Liens on the Collateral covered thereby
subject to no other Liens except as permitted by the applicable Collateral
Document, or obtain any consents or waivers as may be necessary or appropriate
in connection therewith. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (i) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, (ii) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to carry out more effectively the
purposes of the Loan Documents and (iii) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a

 

-99-



--------------------------------------------------------------------------------

party, and cause each of its Subsidiaries to do so. The Borrower shall deliver
or cause to be delivered to the Administrative Agent from time to time such
other documentation, consents, authorizations, approvals and orders in form and
substance reasonably satisfactory to the Administrative Agent as the
Administrative Agent shall reasonably deem necessary to perfect or maintain the
Liens on the Collateral pursuant to the Collateral Documents. Upon the exercise
by the Administrative Agent or any Lender of any power, right, privilege or
remedy pursuant to any Loan Document which requires any consent, approval,
registration, qualification or authorization of any Governmental Authority
execute and deliver all applications, certifications, instruments and other
documents and papers that the Administrative Agent or such Lender may require.
If the Administrative Agent or the Required Lenders determine that they are
required by a Requirement of Law to have appraisals prepared in respect of the
real property of any Loan Party constituting Collateral, the Borrower shall
provide to the Administrative Agent appraisals that satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of FIRREA and are
otherwise in form and substance satisfactory to the Administrative Agent. If the
Senior Notes or rollover loans or exchange notes pursuant to the Bridge Facility
are secured, the Borrower shall cause to be executed and delivered to the
Administrative Agent prior to or concurrently with the issuance of the Senior
Notes the Notes/Bridge Rollover Loans and Exchange Notes Intercreditor Agreement
in form and substance satisfactory to the Administrative Agent.

6.16 Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real property to which the
Borrower or any of its Subsidiaries is a party, keep such leases in full force
and effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled, notify the Administrative Agent
of any default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, would not be reasonably likely to have
a Material Adverse Effect.

6.17 Interest Rate Hedging. Enter into, prior to or within 90 days after the
Funding Date, and maintain at all times thereafter, interest rate Swap Contracts
with Persons reasonably satisfactory to the Arrangers, covering a notional
amount in an amount sufficient to result in not less than 50% of the aggregate
outstanding Indebtedness for borrowed money (other than the Total Revolving
Credit Outstanding) being subject to interest at a fixed rate until the maturity
thereof, whether by the terms of such Indebtedness or by the terms of such
interest rate Swap Contracts, and providing for such Persons to make payments
thereunder for an initial period of no less than three years.

6.18 Lien Searches. Promptly following receipt of the acknowledgment copy of any
financing statements filed under the Uniform Commercial Code in any jurisdiction
by or on behalf of the Secured Parties, deliver to the Administrative Agent
completed requests for information listing such financing statement and all
other effective financing statements filed in such jurisdiction that name any
Loan Party as debtor, together with copies of such other financing statements.

 

-100-



--------------------------------------------------------------------------------

6.19 Material Contracts. Perform and observe all the terms and provisions of
each material contract to be performed or observed by it, maintain each such
material contract in full force and effect and enforce each such material
contract in accordance with its terms, except for valid business reasons as
determined by the Borrower or such Subsidiary in its sole judgment (unless such
exception would reasonably be expected to have a Material Adverse Effect), and
in each case, except where the failure to do so, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

6.20 Designation as Senior Debt. Designate all Obligations as “Designated Senior
Indebtedness” (or similar term) under, and defined in, any subordinated
indebtedness of the Borrower and its Subsidiaries.

6.21 Post-Closing Collateral Matters. Execute and deliver the documents and
complete the tasks set forth on Schedule 6.21, in each case within the time
limits specified on such schedule and subject to extensions permitted by such
schedule.

ARTICLE VII

NEGATIVE COVENANTS

From and after the Funding Date, so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall not, nor shall it permit any Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names the Borrower or any of its Material
Subsidiaries as debtor, or assign any accounts or other right to receive income,
other than the following:

(a) Liens pursuant to any Loan Document including Liens securing an L/C Issuer
pursuant to Section 2.03(a)(iii)(F);

(b) Liens existing on the Signing Date and listed on Schedule 5.08(b) and any
renewals or extensions thereof; provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.02(e), (iii) the direct or any contingent
obligor with respect thereto is not changed (except for releases thereof), and
(iv) any renewal or extension of the obligations secured or benefited thereby is
permitted by Section 7.02(e);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP and either (i) such contest suspends enforcement or
collection of the claim in question, or (ii) the Borrower or such Subsidiary
takes such actions as are reasonably necessary to replace or substitute such
Lien with a bond or equivalent surety or otherwise prevent the forfeiture or
sale of the subject property or asset as a result of the enforcement or
collection of the claim in question;

 

-101-



--------------------------------------------------------------------------------

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person either (i) such
contest suspends enforcement or collection of the claim in question, or (ii) the
Borrower or such Subsidiary takes such actions as are reasonably necessary to
replace or substitute such Lien with a bond or equivalent surety or otherwise
prevent the forfeiture or sale of the subject property or asset as a result of
the enforcement or collection of the claim in question;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA, and, for Foreign Subsidiaries
only, retirement plans of such Foreign Subsidiaries;

(f) deposits or other security to secure the performance of bids, trade
contracts and leases (other than Indebtedness), statutory obligations (including
obligations under Environmental Laws), surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.02(g); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(j) Liens on Permitted Securitization Transferred Assets arising in connection
with the Permitted Receivables Facilities;

(k) If the Senior Notes or rollover loans or exchange notes pursuant to the
Bridge Facility are secured, Liens on (i) the Collateral securing the Senior
Notes or such rollover loans or exchange notes or (ii) permitted refinancing of
the Indebtedness secured thereby pursuant to Section 7.02(b); provided, that in
each case the Liens thereon are junior in priority to Liens thereon in favor of
the Administrative Agent pursuant to the Notes/Bridge Rollover Loans and
Exchange Notes Intercreditor Agreement; provided, further, that in each case the
Liens thereon are subject to the Notes/Bridge Rollover Loans and Exchange Notes
Intercreditor Agreement (or another intercreditor agreement containing terms
that are at least as favorable to the Secured Parties as those contained in the
Notes/Bridge Rollover Loans and Exchange Notes Intercreditor Agreement);

 

-102-



--------------------------------------------------------------------------------

(l) other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $50,000,000 at any time outstanding; provided that no such
Lien shall extend to or cover any Collateral;

(m) Liens securing indebtedness outstanding of Foreign Subsidiaries permitted
hereunder in an aggregate principal amount not to exceed $150,000,000 at any
time outstanding;

(n) Liens attaching to earnest money deposits (or equivalent deposits otherwise
named) made in connection with proposed acquisitions permitted under this
Agreement in an amount not to exceed $5,000,000;

(o) (i) set-off rights or (ii) Liens arising in connection with repurchase
agreements that are Investments permitted under Section 7.03;

(p) Liens arising pursuant to Law in favor of a Governmental Authority in
connection with the importation of goods in the ordinary course of business;

(q) Permitted Encumbrances; and

(r) the replacement, extension or renewal of any Lien permitted by clauses
(i) and (j) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (other than releases thereof) (without
increase in the amount or change in any direct or contingent obligor) of the
Indebtedness secured thereby.

7.02 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) obligations (contingent or otherwise) existing or arising under any Swap
Contract; provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates, foreign exchange rates or
commodity prices and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;

(b) Indebtedness evidenced by the Senior Notes and/or Bridge Facility (and
Guarantees thereof) resulting in gross proceeds of up to $750,000,000 (provided
that such amount shall be subject to increase or decrease as set forth in the
fourth paragraph of Section 10.01) and the Permitted Additional Senior Notes
resulting in gross proceeds of up to $250,000,000 and, in each case, any
refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and the direct or any contingent
obligors with respect thereto are not changed, as a result of or in connection
with such refinancing, refunding, renewal or extension (except that any one or
more guarantors of the Senior Notes and/or Bridge Facility need not be
guarantors under any such refinancing, refunding,

 

-103-



--------------------------------------------------------------------------------

renewal or extension); and provided, further, that the terms relating to
amortization, maturity, ranking, collateral and other material terms taken as a
whole of any such refinancing, refunding, renewing or extending Indebtedness,
and of any agreement entered into and of any instrument issued in connection
therewith, are no less favorable in any material respect to the Loan Parties or
the Lenders than the terms of any agreement or instrument governing the
Indebtedness being refinanced, refunded, renewed or extended and the interest
rate applicable to any such refinancing, refunding, renewing or extending
Indebtedness does not exceed the then applicable market interest rate; provided,
further, that notwithstanding the foregoing, for the avoidance of doubt, the
Bridge Facility (if any) may be refinanced using proceeds of the Senior Notes;
provided, further, that no Subsidiary of the Borrower that is not a Guarantor of
the Obligations shall be a guarantor of the Senior Notes and/or Bridge Facility
or any refinancings, refundings, renewals or extensions thereof; provided,
further, that to the extent such refinancing, refunding, renewal or extension is
secured, it is not secured by any asset other than Collateral and shall not be
secured by any portion of the Collateral except on a junior basis pursuant to
one or more security agreements subject to the Notes/Bridge Rollover Loans and
Exchange Notes Intercreditor Agreement (or another intercreditor agreement
containing terms that are at least as favorable to the Secured Parties as those
contained in the Notes/Bridge Rollover Loans and Exchange Notes Intercreditor
Agreement);

(c) Indebtedness of (i) a Subsidiary of the Borrower owed to the Borrower or a
wholly-owned Subsidiary of the Borrower, which Indebtedness shall (A) in the
case of Indebtedness owed to a Loan Party, constitute “Pledged Collateral” under
the Security Agreement, (B) be subject to an Intercompany Note Subordination
Agreement and on terms acceptable to the Administrative Agent, and (C) be
otherwise permitted under the provisions of Section 7.03 and (ii) a Loan Party
to another Loan Party;

(d) Indebtedness (including Guarantees) under the Loan Documents;

(e) Indebtedness outstanding on the Signing Date and listed on Schedule 7.02 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and the direct or any contingent
obligors with respect thereto are not changed, as a result of or in connection
with such refinancing, refunding, renewal or extension; and provided, further,
that the terms relating to principal amount, amortization, maturity, collateral
(if any) and subordination (if any), and other material terms taken as a whole,
of any such refinancing, refunding, renewing or extending Indebtedness, and of
any agreement entered into and of any instrument issued in connection therewith,
are no less favorable in any material respect to the Loan Parties or the Lenders
than the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;

 

-104-



--------------------------------------------------------------------------------

(f) Guarantees of the Borrower or any Guarantor in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any other Guarantor;

(g) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$75,000,000;

(h) Indebtedness of any Person that becomes a Subsidiary of the Borrower after
the Signing Date in accordance with the terms of Section 7.03(g), which
Indebtedness is existing at the time such Person becomes a Subsidiary of the
Borrower (other than Indebtedness incurred solely in contemplation of such
Person’s becoming a Subsidiary of the Borrower);

(i) Indebtedness incurred by Foreign Subsidiaries in an aggregate amount not to
exceed $200,000,000 at any time outstanding;

(j) other unsecured Indebtedness of the Loan Parties; provided that (i) no
Default shall exist or result therefrom, (ii) such Indebtedness shall require no
amortization payments and shall not have a scheduled maturity prior to the date
that is 180 days following the Maturity Date of the Term B Facility and the
non-economic terms, covenants and conditions of such Indebtedness are not
materially less favorable to the obligor thereon or to the Lenders than the
Obligations; provided that the restrictions set forth in this clause (ii) shall
not apply with respect to up to an aggregate of $25,000,000 principal amount of
Indebtedness incurred under this clause (j), (iii) if such Indebtedness is
subordinated Indebtedness, the terms of such Indebtedness provide for customary
subordination of such Indebtedness to the Obligations, (iv) no Subsidiary (other
than a Guarantor) is an obligor under such Indebtedness (including pursuant to
any Guarantee thereof) and (v) on a Pro Forma Basis, the Consolidated Leverage
Ratio shall be at least 0.25 less than the ratio set forth in Section 7.11(a)
for the most recently ended Measurement Period; provided, further, that up to
$50,000,000 aggregate principal amount of Indebtedness incurred under this
clause (j) may be secured by Liens permitted under Section 7.01(l);

(k) Indebtedness to the Receivables Financiers arising under or incidental to
the Permitted Receivables Facilities not to exceed $200,000,000 at any time
outstanding; and to the extent that any purported sale, transfer or contribution
of Permitted Securitization Transferred Assets from the Borrower or any
Subsidiary to a Special Purpose Finance Subsidiary shall ever be deemed not to
constitute a true sale, any Indebtedness of the applicable Special Purpose
Finance Subsidiary to the Borrower and its Subsidiaries arising therefrom;

(l) Indebtedness that may be deemed to exist pursuant to any performance bond,
surety, statutory appeal or similar obligation entered into or incurred by the
Borrower or any of its Subsidiaries in the ordinary course of business in an
aggregate amount for all such Indebtedness under this clause (l) not to exceed
$75,000,000 at any time outstanding; and

 

-105-



--------------------------------------------------------------------------------

(m) other unsecured Indebtedness the aggregate unpaid principal amount of which
shall not at any time exceed $5,000,000.

7.03 Investments. Make or hold any Investments, except:

(a) Investments held by the Borrower and its Subsidiaries in the form of Cash
Equivalents;

(b) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $10,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the Signing Date or as a result of any transaction
permitted under Section 7.04 or 7.05, (ii) additional Investments by the
Borrower and its Subsidiaries in Loan Parties, (iii) additional Investments by
Subsidiaries of the Borrower that are not Loan Parties in other Subsidiaries
that are not Loan Parties, (iv) so long as no Default has occurred and is
continuing or would result from such Investment, additional Investments by the
Loan Parties in wholly-owned Subsidiaries that are not Loan Parties in an
aggregate amount invested from the Signing Date not to exceed $35,000,000 during
each fiscal year; provided that in the event the Borrower received a return of
any Investment, an amount equal to such return, not to exceed the amount of the
original Investment, shall be available for Investments in the fiscal year in
which such return is received and thereafter; provided, further, that the 50% of
the unused $35,000,000 scheduled with respect to any year may be carried over
into successive years; (v) Investments by the Borrower (or a Subsidiary)
consisting of the transfer of the Castings Solutions Business and up to
$10,000,000 in cash and Cash Equivalents, in each case, pursuant to the Proposed
Castings Joint Venture Transaction and additional Investments of up to
€55,000,000 in the joint venture entity or entities comprising the Proposed
Castings Joint Venture Transaction, which amount will be dividended or
distributed to a wholly-owned Foreign Subsidiary of the Borrower within ten
Business Days after such Investment, and (vi) Investments in other joint venture
entities that are not Subsidiaries in an aggregate amount invested not to exceed
$25,000,000 during each fiscal year; provided that in the event the Borrower
received a return of any Investment, an amount equal to such return, not to
exceed the amount of the original Investment, shall be available for Investments
in the fiscal year in which such return is received and thereafter; provided,
further, that the unused amount in any year may be carried over into successive
years, and not to exceed $60,000,000 since the Funding Date;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 7.02;

 

-106-



--------------------------------------------------------------------------------

(f) Investments existing on the Signing Date (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedule 5.08(e) or existing on the Funding
Date and set forth on Schedule 5.08(e);

(g) the purchase or other acquisition of all of the Equity Interests in, or all
or substantially all of the property of, or business unit or division or any
Person that, upon the consummation thereof, will be wholly-owned directly by the
Borrower or one or more of its wholly-owned Subsidiaries (including as a result
of a merger or consolidation); provided that, with respect to each purchase or
other acquisition made pursuant to this Section 7.03(g):

(i) the Loan Parties and any such newly-created or acquired Subsidiary shall
comply with the requirements of Section 6.12;

(ii) the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be substantially the same lines of
business or shall be substantially related, reasonably complementary or
incidental thereto as one or more of the principal businesses of the Borrower
and its Subsidiaries in the ordinary course;

(iii) such purchase or other acquisition shall not include or result in any
contingent liabilities that would reasonably be expected to be material to the
business, financial condition, operations or prospects of the Borrower and its
Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or the persons performing similar functions) of the Borrower or such
Subsidiary if the board of directors is otherwise approving such transaction
and, in each other case, by a Responsible Officer);

(iv) the total cash and noncash consideration (excluding the fair market value
of all Equity Interests of the Borrower issued or transferred to the sellers
thereof but including all earnouts and other contingent payment obligations to,
and the aggregate amounts paid or to be paid under noncompete, consulting and
other affiliated agreements with, the sellers thereof, and all assumptions of
Indebtedness and other sums payable) paid by or on behalf of the Borrower and
its Subsidiaries (all of the foregoing being herein collectively “Cash
Consideration”) for any such purchase or other acquisition, when aggregated with
the total Cash Consideration paid by or on behalf of the Borrower and its
Subsidiaries for all other purchases and other acquisitions made by the Borrower
and its Subsidiaries pursuant to this Section 7.03(g), shall not, except to the
extent such purchases and other acquisitions are Capital Expenditures subject
to, and applied against the limits set forth in, Section 7.12, exceed
$200,000,000 plus an amount equal to the Net Cash Proceeds received from
Dispositions permitted under Section 7.05(h) and (j) not required to be used to
repay Loans pursuant to Section 2.05;

 

-107-



--------------------------------------------------------------------------------

(v) after giving effect to such purchase or acquisition on a Pro Forma Basis,
the Consolidated Leverage Ratio shall be at least 0.25 less than the
Consolidated Leverage Ratio set forth in Section 7.11(a) for the most recently
ended Measurement Period; provided that, for purposes of this calculation,
Consolidated Indebtedness shall be calculated to include the maximum amounts
payable pursuant to any earnout or similar contingent obligations in connection
with such purchase or acquisition and any previous purchase or acquisition;

(vi) (A) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, the Borrower and its Subsidiaries shall be in pro forma compliance
with all of the covenants set forth in Section 7.11, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such purchase or other acquisition had been consummated as of the first
day of the fiscal period covered thereby; and

(vii) as to any such acquisition involving Cash Consideration of more than
$50,000,000 in the aggregate, the Borrower shall have delivered to the
Administrative Agent, at least five Business Days prior to the date on which any
such purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (g) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition.

(h) any Investment by the Borrower and its Subsidiaries in a Special Purpose
Finance Subsidiary which, in the judgment of the Borrower, is prudent and
reasonably necessary in connection with, or otherwise required by the terms of,
any Permitted Receivables Facility;

(i) other Investments not exceeding $25,000,000 in the aggregate at any one
time; and

(j) the Borrower and its Subsidiaries may consummate the Merger.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary may merge or consolidate with (i) the Borrower; provided that
the Borrower shall be the continuing or surviving Person, or (ii) any one or
more other Subsidiaries; provided that when any Loan Party is merging with
another Subsidiary (which may be another Loan Party), the continuing or
surviving Person shall be a Loan Party;

(b) any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Loan Party;

 

-108-



--------------------------------------------------------------------------------

(c) any Subsidiary that is not a Loan Party may Dispose of all or substantially
all its assets (including any Disposition that is in the nature of a
liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;

(d) the Borrower and its Subsidiaries may consummate the Merger;

(e) so long as no Default has occurred and is continuing or would result
therefrom, any Subsidiary of the Borrower may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it;
provided, however, that in each case, immediately after giving effect thereto,
in the case of any such merger or consolidation to which any Loan Party (other
than the Borrower) is a party, such Loan Party is the surviving corporation or
(ii) such merger or consolidation otherwise complies with Section 7.03;

(f) the Borrower may merge with any other Person, but only so long as (i) such
merger effects a re-domestication of the Borrower’s jurisdiction of formation,
(ii) each of the Re-Domestication Requirements shall have been satisfied, and
(iii) at the time thereof and immediately after giving effect thereto no Default
shall have occurred and be continuing; and

(g) Dispositions permitted by Section 7.05.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property in the ordinary course of
business, or property no longer used or useful in the business of the Borrower
or such Subsidiary, whether now owned or hereafter acquired;

(b) Dispositions of inventory and Cash Equivalents (other than the auction rate
securities referred to in Section 7.05(j)) in the ordinary course of business;

(c) Dispositions of equipment or real property (other than Mortgaged Property)
other than through a lease transaction to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property or to Indebtedness incurred to
acquire such replacement property; and Dispositions of equipment or real
property (other than Mortgaged Property) through a lease transaction to the
extent that such lease is on fair and reasonable terms in an arm’s length
transaction;

(d) Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;

(e) (i) Dispositions permitted by Section 7.04, (ii) Dispositions for fair
market value in a transaction in exchange for which an Investment permitted by
Section 7.03 is received and (iii) Dispositions of the Castings Solutions
Business or portions thereof pursuant to the Proposed Castings Joint Venture
Transaction;

 

-109-



--------------------------------------------------------------------------------

(f) Dispositions by the Borrower and its Subsidiaries of property pursuant to
sale-leaseback transactions; provided that the book value of all property so
Disposed of shall not exceed $50,000,000 from and after the Funding Date;

(g) licenses of IP Rights in the ordinary course of business and substantially
consistent with past practice for terms not exceeding five years;

(h) Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition, (ii) the aggregate
book value of all property Disposed of in reliance on this clause (h) since the
Funding Date, shall not exceed 10% of the Borrower’s Consolidated Total Assets
as of the end of the immediately preceding fiscal quarter and (iii) at least 80%
of the price for such asset shall be paid to the Borrower or such Subsidiary
solely in cash;

(i) Dispositions of Permitted Securitization Transferred Assets pursuant to the
Permitted Receivables Facilities;

(j) Dispositions of auction rate securities held by the Borrower or any
Subsidiary on the Funding Date; and

(k) Dispositions in process as of the Funding Date and that are completed within
18 months of the Funding Date in connection with the Merger and the integration
of the Acquired Business with the Borrower resulting in Net Cash Proceeds of not
more than $150,000,000 in the aggregate for all such Dispositions pursuant to
this clause (k);

provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(k) shall be for fair market value, as determined reasonably and in
good faith by, as the case may be, the Borrower or the applicable Subsidiary.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

(a) each Subsidiary may make Restricted Payments to the Borrower, any
Subsidiaries of the Borrower that are Guarantors and any other Person that owns
a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

 

-110-



--------------------------------------------------------------------------------

(c) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
its common Equity Interests with the proceeds received from the substantially
concurrent issue of new common Equity Interests;

(d) Restricted Payments made to shareholders of the Acquired Business pursuant
to the Merger in accordance with the Merger Agreement and Restricted Payments
made to shareholders of any Person (other than an Affiliate) acquired by merger
pursuant to an acquisition permitted under this Agreement; and

(e) Restricted Payments by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.06; provided that (i) at the time of such
Restricted Payment, no Default shall exist or would result from such Restricted
Payment, (ii) before and after giving effect to such Restricted Payment, the
undrawn availability under the Revolving Credit Facility (reflecting the maximum
amount drawable under Letters of Credit) shall not be less than $100,000,000,
(iii) all such Restricted Payments (other than Restricted Payments permitted by
clause (iv) below) shall not exceed the sum of (y) 50% of the Consolidated Net
Income of the Borrower for the period (taken as one accounting period) from the
fiscal quarter that first begins after the Funding Date to the end of the
Borrower’s most recently ended fiscal quarter for which financial statements and
the related Compliance Certificate have been provided to the Lenders pursuant to
Section 6.01 (or, in the case such Consolidated Net Income for such period is a
deficit, minus 100% of such deficit) and (z) the Net Cash Proceeds received from
the sale or issuance by the Borrower of any of its Equity Interests (other than
Disqualified Equity Interests) and (iv) dividend payments made on or about
December 15, 2008 and March 15, 2009 in an amount not to exceed $22,500,000 in
the aggregate for each such dividend payment shall be permitted.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the Signing Date or any business substantially related,
reasonably complementary or incidental thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to transactions between or among the Loan Parties, other transactions between or
among any two or more of the Borrower and its Subsidiaries that are permitted
under Sections 7.03, 7.04 or 7.05, or the Permitted Receivables Facilities.

7.09 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement, any other Loan Document, the Senior Notes
Documents and/or the Bridge Facility Documents) that (a) limits the ability
(i) of any Subsidiary to make Restricted Payments to the Borrower or any
Guarantor or to otherwise transfer property to or invest in the Borrower or any
Guarantor, except for any agreement in effect (A) on the Signing Date and set
forth on Schedule 7.09 or (B) at the time any Subsidiary becomes a Subsidiary of

 

-111-



--------------------------------------------------------------------------------

the Borrower, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of the Borrower (and in each
case under clauses (A) and (B), any renewal, extension or replacement thereof so
long as such renewal, extension or replacement does not expand the scope of such
Contractual Obligations to any material extent), (ii) of any Subsidiary to
Guarantee the Indebtedness of the Borrower or (iii) of the Borrower or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.02(k) solely to the extent any such negative pledge
relates to the Permitted Securitization Transferred Assets or the assets of the
Special Purpose Financing Subsidiary; or (b) requires the grant of a Lien to
secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person, except as in effect on the Signing Date and set forth
on Schedule 7.09.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at any
time during any period of four fiscal quarters of the Borrower set forth below
to be greater than the ratio set forth below opposite such period:

 

Four Fiscal Quarters Ending

   Maximum
Consolidated
Leverage Ratio

Funding Date through September 30, 2009

   3.75:1.00

December 31, 2009 through September 30, 2010

   3.50:1.00

December 31, 2010 through September 30, 2011

   3.00:1.00

December 31, 2011 through September 30, 2012

   2.75:1.00

December 31, 2012 and each fiscal quarter thereafter

   2.50:1.00

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower to be
less than the ratio set forth below opposite such fiscal quarter:

 

Four Fiscal Quarters Ending

   Minimum Consolidated
Fixed Charge
Coverage Ratio

Funding Date through September 30, 2010

   1.25:1.00

December 31, 2010 and each fiscal quarter thereafter

   1.50:1.00

 

-112-



--------------------------------------------------------------------------------

(c) Minimum Consolidated Net Worth. The Borrower will not permit Consolidated
Net Worth at the end of any fiscal quarter ending after December 31, 2008 to be
less than 85% of the Borrower’s Consolidated Net Worth as of December 31, 2008,
after giving effect to any purchase accounting adjustment related to the
Transaction subsequent to December 31, 2008, increased on a cumulative basis for
each subsequent quarter commencing with January 1, 2009 by an amount equal to
50% of the Borrower’s Consolidated Net Income (to the extent positive with no
deduction for net losses) plus 100% of the Net Cash Proceeds of any issuance of
Equity Interests (other than Disqualified Equity Interests).

7.12 Capital Expenditures. Make or become legally obligated to make any Capital
Expenditure, except for Capital Expenditures in the ordinary course of business
not exceeding, in the aggregate for the Borrower and it Subsidiaries during each
fiscal year set forth below, the amount set forth opposite such fiscal year:

 

Fiscal Year

   Amount

2009

   $ 300,000,000

2010

   $ 310,000,000

2011

   $ 330,000,000

2012

   $ 360,000,000

2013

   $ 370,000,000

2014

   $ 375,000,000

provided, however, that so long as no Default has occurred and is continuing or
would result from such expenditure, 50% of any amount set forth above that is
not expended in the fiscal year for which it is permitted above (the “Capex
Carryover Amount”) may be carried over for expenditure in the next following
fiscal year; and provided, further, if any such amount is so carried over, it
will be deemed used in the applicable subsequent fiscal year before the amount
set forth opposite such fiscal year above.

7.13 Amendments of Organization Documents. Amend any of its Organization
Documents in any way that has a material and adverse effect on the interests of
the Lenders or the Administrative Agent.

7.14 Accounting Changes. Make any change in (a) accounting policies or reporting
practices that is not an acceptable change under GAAP or (b) fiscal year.

7.15 Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, the Senior Notes, any
Indebtedness incurred under Section 7.02(j) or any Indebtedness subordinated in
right of payment to the Obligations, except (a) refinancings and refundings of
such Indebtedness in compliance with Section 7.02,

 

-113-



--------------------------------------------------------------------------------

(b) Indebtedness incurred pursuant to the proviso to clause (ii) of
Section 7.02(j), (c) redemptions or prepayments necessary to satisfy the
conditions set forth in Section 4.01, (d) conversion of the Senior Notes into,
or payment for any purchase of Senior Notes with, Equity Interests (other than
Disqualified Equity Interests) of the Borrower and (e) prepayments of the Bridge
Facility with the proceeds of Senior Notes.

7.16 Amendment, Etc. of Related Documents and Indebtedness. Except to the extent
not materially adverse individually or in the aggregate to the interests of the
Arrangers or Lenders (a) (i) cancel or terminate any Related Document or consent
to or accept any cancellation or termination thereof, (ii) amend, modify or
change in any manner any term or condition of any Related Document or give any
consent, waiver or approval thereunder, (iii) waive any default under or any
breach of any term or condition of any Related Document, (iv) take any other
action in connection with any Related Document that would impair the value of
the interest or rights of any Loan Party thereunder or that would impair the
rights or interests of the Administrative Agent or any Lender or (b) amend,
modify or change in any manner any term or condition of any Indebtedness set
forth in Schedule 7.02, except for any refinancing, refunding, renewal or
extension thereof permitted by Section 7.02.

7.17 Foreign Holdcos. In the case of any Foreign Holdco, engage in any business
or activity other than (a) the ownership of CFCs, (b) maintaining its corporate
existence, (c) participating in tax, accounting and other administrative
activities as the parent of a CFC, (d) the execution and delivery of the Loan
Documents to which it is a party and the performance of its obligations
thereunder, (e) in the case of Ashland International Holdings, Inc., Valvoline
International, Inc., Hercules Paper Holdings, Inc., AshOne C.V., Hercules
Investments Sarl and any other Foreign Holdco existing on the Signing Date the
continuation of activities being conducted by them on the Funding Date so long
as there is no material change in the nature or material increase in the
relative quantity of such activities thereafter, (f) the execution and delivery
of a guaranty of the Senior Notes or Bridge Facility (provided that if the
guaranty of such Foreign Holdco of the Obligations is limited then the guaranty
of the Senior Notes or Bridge Facility will be limited in substantially the same
manner) and (g) activities incidental to the businesses or activities described
in clauses (a) through (f) of this Section.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following occurring or existing on or after
the Funding Date shall constitute an “Event of Default”:

(a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

 

-114-



--------------------------------------------------------------------------------

(b) Specific Covenants. (i) The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05(a),
6.10, 6.11, 6.20 or Article VII, (ii) any of the Guarantors fails to perform or
observe any term, covenant or agreement contained in the Guaranty or (iii) any
of the Loan Parties fails to perform or observe any term, covenant or agreement
contained in the Security Agreement or the respective Mortgages to which it is a
party; or

(c) Other Defaults. (i) The Borrower fails to perform or observe any term,
covenant or agreement contained in either of Section 6.12 or 6.18 and such
failure continues for 15 days following the earlier of (A) notice thereof to the
Borrower from the Administrative Agent or any Lender; or (B) knowledge thereof
by a Responsible Officer; or (ii) any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above or
clause (i) of this Section 8.01(c)) contained in any Loan Document on its part
to be performed or observed and such failure continues for 30 days following the
earlier of (A) notice thereof to the Borrower from the Administrative Agent or
any Lender; or (B) knowledge thereof by a Responsible Officer; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party in Article V, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect (except that any representation and warranty that is
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct) when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise but only after any required notice, the
expiration of any permitted grace period or both) in respect of the Senior
Notes, Bridge Facility or any other Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event (but only after any required notice, the expiration of any permitted
grace period or both) is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which a Loan Party or any Subsidiary thereof is the
Defaulting Party (as defined in such Swap Contract) or (B)

 

-115-



--------------------------------------------------------------------------------

any Termination Event (as so defined) under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the Threshold Amount; or
(iii) there occurs a termination event or event of default under any Permitted
Trade Receivables Facility when the amount outstanding (including undrawn
committed or available amounts) thereunder exceeds the Threshold Amount, which
termination event or event of default is not cured or waived within any
applicable grace period.

(f) Insolvency Proceedings, Etc. Any Loan Party or any Material Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Material
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer is rated at least “A” by A.M. Best Company, has been
notified of the potential claim and does not dispute coverage), or (ii) any one
or more non-monetary final judgments that have, or would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 10 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which, when taken together with all other ERISA Events or
similar events with respect to Foreign Plans that have occurred, has resulted or
would reasonably be expected to result in liability of the Borrower or any
Subsidiary in an aggregate amount in excess of the Threshold Amount, (ii) the
Borrower, any Subsidiary or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period,

 

-116-



--------------------------------------------------------------------------------

any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount, or (iii) a termination, withdrawal or
noncompliance with applicable law or plan terms occurs with respect to Foreign
Plans and such termination, withdrawal or noncompliance, when taken together
with all other terminations, withdrawals or noncompliance with respect to
Foreign Plans and ERISA Events that have occurred, has resulted or would
reasonably be expected to result in liability of the Borrower or any Subsidiary
in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person acting on behalf of a Loan Party contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Sections 4.01, 6.12 or 6.15 shall for any reason (other than
pursuant to the terms hereof or thereof or solely as the result of acts or
omissions by the Administrative Agent or any Lender) cease to create a valid and
perfected first priority Lien (subject to Liens permitted by the applicable
Collateral Document) on the Collateral purported to be covered thereby, except
where the value of all such Collateral does not exceed $10,000,000 in the
aggregate.

8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
any L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;

 

-117-



--------------------------------------------------------------------------------

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
any L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the applicable L/C
Issuer) arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law;

provided that the foregoing shall be subject to any obligation under the
Collateral Documents to make payments to holders of the Pari Passu Notes (as
defined in the Security Agreement).

 

-118-



--------------------------------------------------------------------------------

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Each of the Lenders and each L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and neither the Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and each of the L/C
Issuers hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and such L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

-119-



--------------------------------------------------------------------------------

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided, that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;

(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an L/C Issuer; and

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any

 

-120-



--------------------------------------------------------------------------------

Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents

 

-121-



--------------------------------------------------------------------------------

(except that in the case of any collateral security held by the Administrative
Agent on behalf of the Lenders or the L/C Issuers under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided, to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer, if applicable. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (ii) the retiring L/C
Issuer shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners or Arrangers listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except (i) in its capacity, as applicable, as the Administrative
Agent, a Lender or an L/C Issuer hereunder and (ii) in the case of the
Arrangers, as specified in Sections 2.09(b)(ii), 4.01(a), (b), (f), 6.02, 6.17,
10.01 and 10.16.

 

-122-



--------------------------------------------------------------------------------

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same in accordance with this Agreement;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

9.10 Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
each of the L/C Issuers irrevocably authorize the Administrative Agent, at its
option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuers shall have been made), (ii) that is
sold or to be sold as part of or in connection with any sale permitted hereunder
or under any other Loan Document, or (iii) if approved, authorized or ratified
in writing in accordance with Section 10.01;

 

-123-



--------------------------------------------------------------------------------

(b) to release any Guarantor from its obligations under the Guaranty or
Collateral Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder;

(c) to release any Guarantor from its obligations under the Guaranty or
Collateral Documents if such Person ceases to be a Material Subsidiary (other
than Ashprop LLC, Ashland Licensing and Intellectual Property LLC and Ash GP
LLC) as a result of a transaction permitted hereunder;

(d) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and

(e) to enter into and perform the Receivables Intercreditor Agreement and the
Notes/Bridge Rollover Loans and Exchange Notes Intercreditor Agreement.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense and upon receipt of any certifications
reasonably requested by the Administrative Agent in connection therewith,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
or to subordinate its interest in such item, or to release such Guarantor from
its obligations under the Guaranty, in each case in accordance with the terms of
the Loan Documents and this Section 9.10.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, the
Guaranty or any Collateral by virtue of the provisions hereof or of the Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

 

-124-



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.01 (other than Section 4.01(b)(i)
or (c) and except as expressly set forth in Section 4.01), or, in the case of
the initial Credit Extension, Section 4.02, without the written consent of each
Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for
(i) any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
payment or (ii) any scheduled reduction of any Facility hereunder or under any
other Loan Document without the written consent of each Appropriate Lender;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(e) change Sections 2.06(c), 2.13 or 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

(g) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

 

-125-



--------------------------------------------------------------------------------

(h) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or

(i) change the allocation of any mandatory or optional payments as between the
Term Facilities without the written consent of Lenders holding more than 50% of
the Term A Commitments and Term A Loans, on the one hand, and Term B Commitments
and Term B Loans, on the other hand;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; and
(iv) the Schedules to this Agreement may be amended or supplemented on or prior
to the Funding Date as set forth in the lead-in to Article V. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

Notwithstanding anything to the contrary, any Loan Document may be waived,
amended, supplemented or modified pursuant to an agreement or agreements in
writing entered into by the Borrower and the Administrative Agent (without the
consent of any Lender) solely to cure a defect or error, to grant a new Lien for
the benefit of the Secured Parties or extend an existing Lien over additional
property, to the extent necessary to grant or perfect second priority liens for
the benefit of the holders of the Senior Notes and/or exchange notes and/or
rollover lenders permitted hereunder on all or any portion of the Collateral or
to secure Pari Passu Obligations (as such term is defined in the Security
Agreement) on a pari passu basis.

Notwithstanding anything to the contrary, in addition to the foregoing, at any
time after the Signing Date, this Agreement and the other Loan Documents may be
amended pursuant to a written instrument or instruments executed by the
Administrative Agent at the direction of the Arrangers (and without the consent
of any Person, other than the Borrower, which consent the Borrower agrees to
give so long as such amendment is consistent with the provisions of the Fee
Letter; and provided that any failure by the Borrower to consent to such
amendment that is consistent with the provisions of the Fee Letter shall be an
Event of Default); provided that no such amendment with respect to any Facility
shall be adverse to the Lenders under such Facility.

 

-126-



--------------------------------------------------------------------------------

Without limitation of the foregoing, an increase of up to $250,000,000 in the
aggregate principal amount of Senior Notes and/or Bridge Facility, with a
corresponding decrease in the aggregate amount of Commitments or Loans held by
the Arrangers and their Affiliates and/or an increase of the Term A Facility or
the Term B Facility (or a combination thereof) by up to an additional
$250,000,000 with a corresponding decrease to the Senior Notes and/or Bridge
Facility and changes in the amortization schedule to reflect such changes of the
size of Commitments (subject to limitations contained in the Fee Letter) shall
not be deemed adverse to the Lenders under any Facility, it being understood
that no Lender shall be required to increase its Commitment without its consent
evidenced in writing.

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
or in connection with any Loan Document shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when actually received (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

-127-



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender or each L/C Issuer may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

 

-128-



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, each L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) each L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as L/C Issuer) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

-129-



--------------------------------------------------------------------------------

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and invoiced
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and invoiced out-of-pocket expenses incurred
by any L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and invoiced out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or any
L/C Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or any L/C Issuer, in
connection with the enforcement, during an Event of Default, or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with Loans made or
Letters of Credit issued hereunder, including all such reasonable and invoiced
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by any L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence, Release, or threat of Release
of Hazardous Materials at, on, under or from any property or facility owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party or any of the Borrower’s or such Loan Party’s directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have

 

-130-



--------------------------------------------------------------------------------

resulted from the gross negligence or willful misconduct of such Indemnitee or
such Indemnitee’s Subsidiaries or the officers, directors, employees, agents,
advisors and other representatives of such Indemnitee or its Subsidiaries or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or any L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender or any L/C Issuer, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or

 

-131-



--------------------------------------------------------------------------------

the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuers under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the L/C Issuers and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

 

-132-



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
out-standing thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of either Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment, (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund or (3) such assignment is made by
an Arranger during the primary syndication;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Commitment or Revolving Credit Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund;

(C) the consent of the L/C Issuers with respect to any assignment of a Revolving
Credit Loan, which may be granted or withheld in each L/C Issuer’s sole
discretion; and

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $2,500; provided, however,
that in the event of five or more concurrent assignments to members of the same
Assignee

 

-133-



--------------------------------------------------------------------------------

Group (which may be effected by a suballocation of an assigned amount among
members of such Assignee Group) or five or more concurrent assignments by
members of the same Assignee Group to a single Eligible Assignee (or to an
Eligible Assignee and members of its Assignee Group), commencing with the fifth
such concurrent assignment or suballocation and continuing for each such
concurrent assignment or suballocation thereafter, the processing and
recordation fee will be $3,000; and provided, further, that that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and each Loan Party, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by a Loan Party and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations

 

-134-



--------------------------------------------------------------------------------

in L/C Obligations) owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Loan Parties, the Administrative Agent, the Lenders
and the L/C Issuers shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender; provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender. Each Lender
shall maintain a register of the names, addresses, and interests of the
Participants to which such Lender has sold participations.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as L/C Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time any L/C Issuer assigns all of its
Revolving Credit Commitment and Revolving Credit Loans pursuant to
Section 10.06(b), such L/C Issuer may, upon 30 days’ notice to the Borrower and
the Lenders, resign as L/C Issuer, if applicable. In the event of any such
resignation as L/C Issuer, the Borrower shall be entitled to appoint from among
the Lenders a successor L/C Issuer hereunder; provided, however, that no failure
by the Borrower to appoint any such successor shall affect the resignation of
such retiring L/C Issuer as L/C Issuer, as the case may be. If any L/C Issuer
resigns as L/C Issuer, it shall retain all the rights, powers, privileges and
duties of L/C Issuer hereunder with respect to all Letters of Credit outstanding
as of the effective date of its resignation as L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). Upon the appointment of

 

-135-



--------------------------------------------------------------------------------

a successor L/C Issuer, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C
Issuer, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to such retiring L/C Issuer
to effectively assume the obligations of such retiring L/C Issuer with respect
to such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, any L/C Issuer
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof; provided that, in the case of information received from a
Loan Party or any such Subsidiary after the Signing Date, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

-136-



--------------------------------------------------------------------------------

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof; provided that the provisions of
the Commitment Letter that survive the execution and delivery of this Agreement
(as set forth in paragraph 7 thereof) shall survive in accordance with the terms
of the Commitment Letter (provided that paragraph 2 of the Commitment Letter
shall also survive) and shall not be superseded by this Agreement. This
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

-137-



--------------------------------------------------------------------------------

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender or if any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

 

-138-



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

-139-



--------------------------------------------------------------------------------

10.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arrangers are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent and the Arrangers, on the other hand,
(B) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arrangers each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor the Arrangers has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor the Arrangers has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent and the Arrangers
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form,

 

-140-



--------------------------------------------------------------------------------

each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

-141-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

ASHLAND INC., as Borrower By:   /s/    Lamar M. Chambers   Name: Lamar M.
Chambers   Title: Senior Vice President and Chief Financial Officer  



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

Administrative Agent and Collateral Agent

By:   /s/    Ronaldo Naval   Name: Ronaldo Naval   Title: Vice President

 

-2-



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:   /s/    Irene Bertozzi Bartenstein  
Name: Irene Bertozzi Bartenstein   Title: Senior Vice President

 

-3-



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender and

Syndication Agent

By:   /s/    Todd Meller   Name: Todd Meller   Title: Managing Director

 

-4-



--------------------------------------------------------------------------------

SunTrust Bank, as a Lender By:   /s/    Brian C. Wille  

Name: Brian C. Wille

Title: Vice President

 

-5-



--------------------------------------------------------------------------------

Citibank, N.A., as a Lender By:   /s/    Daniel Gouger  

Name: Daniel Gouger

Title: Vice President

 

-6-



--------------------------------------------------------------------------------

PNC Bank, National Association, as a Lender By:   /s/    C. Joseph Richardson  

Name: C. Joseph Richardson

Title: Senior Vice President

 

-7-



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as a Lender By:   /s/    William M. Feathers  

Name: William M. Feathers

Title: Vice President

 

-8-



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, FSB, as a Lender By:   /s/    Joseph A. Ciccolini  

Name: Joseph A. Ciccolini

Title: Vice President-Senior Corporate Banker

 

-9-



--------------------------------------------------------------------------------

STATE BANK OF INDIA, (CALIFORNIA), as a Lender By:   /s/    U. Shantharama
Shenoy  

Name: U. Shantharama Shenoy

Title: Vice President & Manager

 

-10-



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as a Lender By:   /s/    David Corts  

Name: David Corts

Title: Vice President

 

-11-



--------------------------------------------------------------------------------

National City Bank, as a Lender By:   /s/    Deroy Scott  

Name: Deroy Scott

Title: Senior Vice President

 

-12-



--------------------------------------------------------------------------------

Fifth Third Bank, as a Lender By:   /s/    Megan S. Heisel  

Name: Megan S. Heisel

Title: Vice President

 

-13-



--------------------------------------------------------------------------------

U.S. Bank National Association, as a Lender By:   /s/    John T. Prigge  

Name: John T. Prigge

Title: Assistant Vice President

 

-14-